 

First Amendment to Credit Agreement

 

This First Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of September 30, 2016, among Monmouth Real Estate Investment
Corporation, a Maryland corporation (the “Borrower”), the Guarantors party
hereto, the Lenders party hereto and Bank of Montreal, as Administrative Agent
(the “Administrative Agent”).

 

Preliminary Statements

 

A. The Borrower, the guarantors party thereto (the “Guarantors”), the financial
institutions party thereto (the “Lenders”), and the Administrative Agent entered
into that certain Credit Agreement dated as of August 27, 2015 (such Credit
Agreement, as amended, being referred to herein as the “Credit Agreement”). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.

 

B. The Borrower has requested that, among other matters, (i) the Commitment of
the Lenders under the Credit Agreement be increased from $130,000,000 to
$200,000,000, (ii) the Initial Termination Date be extended from August 27, 2019
to September 30, 2020, (iii) the aggregate amount by which the Commitment may be
increased pursuant to Section 1.15 of the Credit Agreement be increased from
$70,000,000 to $100,000,000, and (iv) the Applicable Margin be amended to
include additional pricing based upon Borrower’s Credit Ratings and the
Administrative Agent and Lenders are willing to agree to such requests under the
terms and conditions set forth in this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Amendments.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1. The Credit Agreement is, effective as of the date of this Amendment, hereby
amended to delete the struck text (indicated textually in the same manner as the
following example: struck text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Annex I hereto,
except that any Schedule or Exhibit to the Credit Agreement not amended pursuant
to the terms of this Amendment or otherwise included as part of said Annex I
shall remain in effect without any amendment or other modification thereof.

 



  

  

 

Section 2. Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

2.1. The Borrower, the Guarantors, the Lenders and the Administrative Agent
shall have executed and delivered to the Administrative Agent this Amendment;

 

2.2 The Administrative Agent shall have received a written opinion of counsel to
the Borrower and each Guarantor, in form and substance reasonably satisfactory
to the Administrative Agent;

 

2.3 Borrower shall have paid all fees required by that certain Amended and
Restated Fee Letter dated as of August 31, 2016; and

 

2.4 Legal matters incident to the execution and delivery of this Amendment shall
be reasonably satisfactory to the Administrative Agent and its counsel.

 

Section 3. Representations.

 

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, the Borrower and each Guarantor hereby represents to the
Administrative Agent and the Lenders that (a) after giving effect to this
Amendment, the representations and warranties set forth in Section 6 of the
Credit Agreement are and shall be and remain true and correct in all material
respects as of the date hereof (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (b) no Default or Event of Default has occurred and is continuing
under the Credit Agreement or shall result after giving effect to this
Amendment.

 

Section 4. Miscellaneous.

 

4.1. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, the
other Loan Documents, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

4.2. The Borrower agrees to pay on demand all reasonable costs and out-of-pocket
expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent.

 

4.3. Each Guarantor consents to the amendments and modifications to the Credit
Agreement as set forth herein and confirms all of its obligations under its
Guaranty remain in full force and effect. Furthermore, each Guarantor
acknowledges and agrees that the consent of the Guarantors, or any of them, to
any further amendments to the Credit Agreement shall not be required as a result
of this consent having been obtained.

 

4.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by Adobe portable document format (a
“PDF”) via e-mail or by facsimile shall be effective as an original. This
Amendment shall be governed by the internal laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations law of
the State of New York) without regard to conflicts of law principles that would
require application of the laws of another jurisdiction.

 

[Signature Pages Follow]

 



-2-

 

 

This First Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

  “Borrower”       Monmouth Real Estate Investment Corporation         By
                              Name     Title           “Administrative Agent and
L/C Issuer”       Bank of Montreal, as L/C Issuer and as Administrative Agent  
      By     Name     Title  

 



  

  



 

  “Lenders”       Bank of Montreal, as a Lender         By                      
  Name     Title  

 



  

  



 

  JP Morgan Chase Bank, N.A., as a Lender         By                      Name  
  Title  

 



  

  



 

  Royal Bank of Canada, as a Lender         By                  Name     Title  

 



  

  



 

  “Guarantors”       MREIC Illinois, LLC, an Illinois limited liability company
        By: Monmouth Real Estate Investment Corporation   Its: Sole Member      
  By     Name     Title           Monmouth Capital Corporation, a New Jersey
corporation         By     Name     Title           MREIC PA Monaca, LLC, a
Pennsylvania limited liability company         By: Monmouth Real Estate
Investment Corporation   Its: Sole Member         By     Name     Title  

 



  

  



 

  MREIC O’Fallon MO, LLC, a Missouri limited liability company         By:
Monmouth Real Estate Investment Corporation   Its: Sole Member         By    
Name     Title           MREIC Orangeburg NY, LLC, a New York limited liability
company         By: Monmouth Real Estate Investment Corporation   Its: Sole
Member         By     Name     Title           MREIC Richland MS, LLC, a
Mississippi limited liability company         By: Monmouth Real Estate
Investment Corporation   Its: Sole Member         By     Name     Title  

 



  

  



 

  MREIC Ridgeland MS, LLC, a Mississippi limited liability company         By:
Monmouth Real Estate Investment Corporation   Its: Sole Member         By    
Name     Title           MREIC Rockford IL, LLC, an Illinois limited liability
company         By: Monmouth Real Estate Investment Corporation   Its: Sole
Member         By     Name     Title           MREIC Urbandale IA, LLC, an Iowa
limited liability company         By: Monmouth Real Estate Investment
Corporation   Its: Sole Member         By     Name     Title  

 



  

  



 

  MRC I, LLC, a Wisconsin limited liability company         By: Monmouth Real
Estate Investment Corporation   Its: Sole Member         By     Name     Title  
        MREIC Corpus Christi TX, LLC, a Texas limited liability company        
By: Monmouth Real Estate Investment Corporation   Its: Sole Member         By  
  Name     Title           MREIC Cincinnati OH, LLC, an Ohio limited liability
company         By: Monmouth Real Estate Investment Corporation   Its: Sole
Member         By     Name     Title  

 



  

  



 

  MREIC Edinburg TX, LLC, a Texas limited liability company         By: Monmouth
Real Estate Investment Corporation   Its: Sole Member         By     Name    
Title  

 



  

  



 

Annex I

 

 

Credit Agreement

 

Dated as of August 27, 2015

 

among

 

Monmouth Real Estate Investment Corporation,

as Borrower

 

the Guarantors from time to time party hereto,

 

the Lenders from time to time party hereto,

 

and

 

Bank of Montreal,

as Administrative Agent

 

 

BMO Capital Markets Corp.,

as Sole Lead Arranger and Sole Book Runner

 

JPMorgan Chase Bank, N.A. and Royal Bank of Canada,

as Co-Syndication Agents

 



  

  



 

Table of Contents

 

Section   Heading   Page           Section 1.   The Credit Facility   1        
  Section 1.1.   Commitments   1 Section 1.2.   Reserved   1 Section 1.3.  
Letters of Credit   1 Section 1.4.   Applicable Interest Rates; Investment Grade
Credit Rating Interest Rate Election   5 Section 1.5.   Minimum Borrowing
Amounts; Maximum Eurodollar Loans   7 Section 1.6.   Manner of Borrowing Loans
and Designating Applicable Interest Rates   7 Section 1.7.   Maturity of Loans  
910 Section 1.8.   Prepayments   910 Section 1.9.   Default Rate   1011 Section
1.10.   Evidence of Indebtedness   11 Section 1.11.   Funding Indemnity   1112
Section 1.12.   Commitment Terminations   1213 Section 1.13.   Substitution of
Lenders   1213 Section 1.14.   Defaulting Lenders   13 Section 1.15.   Increase
in Commitments   1516 Section 1.16.   Extension of Termination Date   1617      
    Section 2.   Fees   17           Section 2.1.   Fees   17           Section
3.   Place and Application of Payments   1718           Section 3.1.   Place and
Application of Payments   1718 Section 3.2.   Account Debit   1920          
Section 4.   Subsidiary Guaranties   1920           Section 4.1.   Subsidiary
Guaranties   1920 Section 4.2.   Further Assurances   1920           Section 5.
  Definitions; Interpretation   1920           Section 5.1.   Definitions   1920
Section 5.2.   Interpretation   4144 Section 5.3.   Change in Accounting
Principles   4245

 



  

  

 

Section 6.   Representations and Warranties   4245           Section 6.1.  
Organization and Qualification   4245 Section 6.2.   Subsidiaries   4345 Section
6.3.   Authority and Validity of Obligations   4346 Section 6.4.   Use of
Proceeds; Margin Stock   4446 Section 6.5.   Financial Reports   4447 Section
6.6.   No Material Adverse Change   4447 Section 6.7.   Full Disclosure   4447
Section 6.8.   Trademarks, Franchises, and Licenses   4447 Section 6.9.  
Governmental Authority and Licensing   4548 Section 6.10.   Good Title   4548
Section 6.11.   Litigation and Other Controversies   4548 Section 6.12.   Taxes
  4548 Section 6.13.   Approvals   4548 Section 6.14.   Affiliate Transactions  
4648 Section 6.15.   Investment Company   4648 Section 6.16.   ERISA   4649
Section 6.17.   Compliance with Laws   4649 Section 6.18.   OFAC   4750 Section
6.19.   Other Agreements   4750 Section 6.20.   Solvency   4750 Section 6.21.  
No Default   4750 Section 6.22.   No Broker Fees.   4750 Section 6.23.  
Condition of Property; Casualties; Condemnation   4750 Section 6.24.   Legal
Requirements, and Zoning   4851 Section 6.25.   REIT Status   4851 Section 6.26.
  EEA Financial Institution   51           Section 7.   Conditions Precedent  
4851           Section 7.1.   All Credit Events   4851 Section 7.2.   Initial
Credit Event   4952 Section 7.3.   Eligible Property Additions and Deletions of
Borrowing Base Properties   5154           Section 8.   Covenants   5356        
  Section 8.1.   Maintenance of Existence   5356 Section 8.2.   Maintenance of
Properties   5356 Section 8.3.   Taxes and Assessments   5356 Section 8.4.  
Insurance   5356 Section 8.5.   Financial Reports   5457 Section 8.6.  
Inspection   5659 Section 8.7.   Liens   5659 Section 8.8.   Investments,
Acquisitions, Loans and Advances   5660 Section 8.9.   Mergers, Consolidations
and Sales   5760 Section 8.10.   Maintenance of Subsidiaries   5861 Section
8.11.   ERISA   5861 Section 8.12.   Compliance with Laws   5962

 



ii

 

 

Section 8.13.   Compliance with OFAC Sanctions Programs   5963 Section 8.14.  
Burdensome Contracts With Affiliates   6063 Section 8.15.   No Changes in Fiscal
Year   6063 Section 8.16.   Formation of Subsidiaries   6063 Section 8.17.  
Change in the Nature of Business   6063 Section 8.18.   Use of Proceeds   6063
Section 8.19.   No Restrictions   6164 Section 8.20.   Financial Covenants  
6164 Section 8.21.   Electronic Delivery of Certain Information   6164 Section
8.22.   REIT Status   6265 Section 8.23.   Restricted Payments   6265 Section
8.24.   Depository Bank   6265 Section 8.25.   Borrowing Base Requirements  
6265           Section 9.   Events of Default and Remedies   6366          
Section 9.1.   Events of Default   6366 Section 9.2.   Non-Bankruptcy Defaults  
6568 Section 9.3.   Bankruptcy Defaults   6568 Section 9.4.   Collateral for
Undrawn Letters of Credit   6669           Section 10.   Change in Circumstances
  6770           Section 10.1.   Change of Law   6770 Section 10.2.  
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR  
6871 Section 10.3.   Increased Cost and Reduced Return   6871 Section 10.4.  
Lending Offices   6972 Section 10.5.   Discretion of Lender as to Manner of
Funding   7073           Section 11.   The Administrative Agent   7073          
Section 11.1.   Appointment and Authorization of Administrative Agent   7073
Section 11.2.   Administrative Agent and its Affiliates   7073 Section 11.3.  
Action by Administrative Agent   7073 Section 11.4.   Consultation with Experts
  7174 Section 11.5.   Liability of Administrative Agent; Credit Decision   7174
Section 11.6.   Indemnity   7275 Section 11.7.   Resignation and Removal of
Administrative Agent and Successor Administrative Agent   7275 Section 11.8.  
L/C Issuer   7375 Section 11.9.   Hedging Liability and Bank Product Obligations
  7375 Section 11.10.   Designation of Additional Agents   7375          
Section 12.   Miscellaneous   7477           Section 12.1.   Taxes   7477
Section 12.2.   Other Taxes   7780

 



iii

 

 

Section 12.3.   No Waiver, Cumulative Remedies   7881 Section 12.4.  
Non-Business Days   7881 Section 12.5.   Survival of Representations   7881
Section 12.6.   Survival of Indemnities   7881 Section 12.7.   Sharing of
Set-Off   7881 Section 12.8.   Notices   7982 Section 12.9.   Counterparts;
Integration; Effectiveness.   7982 Section 12.10.   Successors and Assigns  
8083 Section 12.11.   Participants   8083 Section 12.12.   Assignments   8184
Section 12.13.   Amendments   8386 Section 12.14.   Headings   8487 Section
12.15.   Costs and Expenses; Indemnification   8487 Section 12.16.   Set-off  
8689 Section 12.17.   Entire Agreement   8689 Section 12.18.   Waiver of Jury
Trial   8689 Section 12.19.   Severability of Provisions   8790 Section 12.20.  
Excess Interest   8790 Section 12.21.   Construction   8790 Section 12.22.  
Lender’s and L/C Issuer’s Obligations Several   8891 Section 12.23.   Governing
Law; Jurisdiction; Consent to Service of Process   8891 Section 12.24.   USA
Patriot Act   8891 Section 12.25.   Confidentiality   8992 Section 12.26.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 92        
  Section 13.   The Guarantees   8993           Section 13.1.   The Guarantees  
8993 Section 13.2.   Guarantee Unconditional   9094 Section 13.3.   Discharge
Only upon Payment in Full; Reinstatement in Certain Circumstances   9195 Section
13.4.   Subrogation   9195 Section 13.5.   Waivers   9295 Section 13.6.   Limit
on Recovery   9295 Section 13.7.   Stay of Acceleration   9295 Section 13.8.  
Benefit to Guarantors   9296 Section 13.9.   Guarantor Covenants   9296 Section
13.10.   Subordination   9296 Section 13.11.   Keepwell   9296          
Signature Page       1

 



iv

 

 

Exhibit A — Notice of Payment Request Exhibit B — Notice of Borrowing Exhibit C
— Notice of Continuation/Conversion Exhibit D — Note Exhibit E — Compliance
Certificate Exhibit F — Assignment and Acceptance Exhibit G — Additional
Guarantor Supplement Exhibit H — Commitment Amount Increase Request Exhibit I —
Available Amount Certificate Exhibit J-1 — Form of U.S. Tax Compliance
Certificate Exhibit J-2 — Form of U.S. Tax Compliance Certificate Exhibit J-3 —
Form of U.S. Tax Compliance Certificate Exhibit J-4 — Form of U.S. Tax
Compliance Certificate       Schedule 1 — Commitments Schedule 1.1 — Initial
Borrowing Base Pool Properties Schedule 6.2 — Subsidiaries Schedule 6.11 —
Litigation Schedule 8.7 — Liens Schedule 8.8 — Investments

 



v

 



 

Credit Agreement

 

This Credit Agreement (this “Agreement”) is entered into as of August 27, 2015
by and among Monmouth Real Estate Investment Corporation, a Maryland corporation
(the “Borrower”), the Guarantors from time to time party to this Agreement, the
several financial institutions from time to time party to this Agreement, as
Lenders, and Bank of Montreal, as Administrative Agent as provided herein. All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in Section 5.1 hereof.

 

P r e l i m i n a r y S t a t e m e n t

 

WHEREAS, the Borrower has requested that the Lenders, and the Lenders have
agreed to on the basis of the terms and conditions of this Agreement, establish
an unsecured revolving line of credit facility pursuant to which the Lenders
shall, subject to the satisfaction of the terms and conditions set forth in this
Agreement, make loans and advances (including the issuance of letters of credit)
to the Borrower up to an aggregate principal amount at any time outstanding of
$130,000,000.00,200,000,000.00, which amount may be increased pursuant to the
terms of Section 1.15 hereof.

 

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1. The Credit Facility.

 

Section 1.1. Commitments. Subject to the terms and conditions hereof, each
Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a “Loan” and collectively for all the Lenders the “Loans”) in U.S.
Dollars to the Borrower from time to time on a revolving basis up to the amount
of such Lender’s Commitment, subject to any reductions thereof pursuant to the
terms hereof, before the Termination Date. The sum of the aggregate principal
amount of Loans and L/C Obligations at any time outstanding shall not exceed the
lesser of (i) the Commitments of all Lenders in effect at such time and (ii) the
Available Amount as then determined and computed. Each Borrowing of Loans shall
be made ratably by the Lenders in proportion to their respective Percentages. As
provided in Section 1.6(a) hereof, the Borrower may elect that each Borrowing of
Loans be either Base Rate Loans or Eurodollar Loans. Loans may be repaid and the
principal amount thereof reborrowed before the Termination Date, subject to the
terms and conditions hereof.

 

Section 1.2. Reserved.

 

Section 1.3. Letters of Credit.

 

(a) General Terms. Subject to the terms and conditions hereof, as part of the
Credit, the L/C Issuer shall issue standby and commercial letters of credit
(each a “Letter of Credit”) for the account of the Borrower or any one or more
of its Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit.
Each Letter of Credit shall be issued by the L/C Issuer, but each Lender shall
be obligated to reimburse the L/C Issuer for such Lender’s Percentage of the
amount of each drawing thereunder and, accordingly, each Letter of Credit shall
constitute usage of the Commitment of each Lender pro rata in an amount equal to
its Percentage of the L/C Obligations then outstanding.

 

(b) Applications. At any time before the Termination Date, the L/C Issuer shall,
at the request of the Borrower, issue one or more Letters of Credit in U.S.
Dollars, in a form satisfactory to the L/C Issuer, with expiration dates no
later than the earlier of 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance) or thirty (30)
days prior to the Termination Date, in an aggregate face amount up to the L/C
Sublimit, upon the receipt of an application duly executed by the Borrower for
the relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an “Application”).
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.1 hereof, (ii) except as otherwise provided in Section 1.8 or Section
1.14 hereof, unless an Event of Default is then continuing, the L/C Issuer will
not call for the funding by the Borrower of any amount under a Letter of Credit
before being presented with a drawing thereunder, and (iii) if the L/C Issuer is
not timely reimbursed for the amount of any drawing under a Letter of Credit on
the date such drawing is paid, except as otherwise provided for in Section 1.6
hereof, the Borrower’s obligation to reimburse the L/C Issuer for the amount of
such drawing shall bear interest (which the Borrower hereby promises to pay)
from and after the date such drawing is paid at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed). If the L/C Issuer issues any Letter of Credit
with an expiration date that is automatically extended unless the L/C Issuer
gives notice that the expiration date will not so extend beyond its then
scheduled expiration date, unless the Administrative Agent or the Required
Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give such notice
of non-renewal before the time necessary to prevent such automatic extension if
before such required notice date: (i) the expiration date of such Letter of
Credit if so extended would be after the Termination Date, (ii) the Commitments
have been terminated, or (iii) a Default or an Event of Default is then
continuing and either the Administrative Agent or the Required Lenders (with
notice to the Administrative Agent) have given the L/C Issuer instructions not
to so permit the extension of the expiration date of such Letter of Credit. The
L/C Issuer agrees to issue amendments to the Letter(s) of Credit increasing the
amount, or extending the expiration date, thereof at the request of the Borrower
subject to the conditions of Section 7 hereof and the other terms of this
Section 1.3.

 



-2-

 

 

(c) The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 noon (Chicago time) on the date when each drawing is
to be paid if the Borrower has been informed of such drawing by the L/C Issuer
on or before 11:00 a.m. (Chicago time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower after 11:00 a.m.
(Chicago time) on the date when such drawing is to be paid, by no later than
12:00 noon (Chicago time) on the following Business Day, in immediately
available funds at the Administrative Agent’s principal office in Chicago,
Illinois or such other office as the Administrative Agent may designate in
writing to the Borrower (who shall thereafter cause to be distributed to the L/C
Issuer such amount(s) in like funds). If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations therein in the manner set forth in Section 1.3(e) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 1.3(e) below.

 

(d) Obligations Absolute. The Borrower’s obligation to reimburse L/C Obligations
as provided in subsection (c) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the relevant Application under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the L/C Issuer under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 1.3, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. None of the Administrative Agent, the Lenders, or the L/C
Issuer shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the L/C
Issuer; provided that the foregoing shall not be construed to excuse the L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable Legal Requirements)
suffered by the Borrower that are caused by the L/C Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the L/C Issuer (as determined by a court of competent jurisdiction by final
and nonappealable judgment), the L/C Issuer shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the L/C Issuer may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 



-3-

 

 

(e) The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Percentage, in each Letter of Credit issued by, and each Reimbursement
Obligation owed to, the L/C Issuer. Upon any failure by the Borrower to pay any
Reimbursement Obligation at the time required on the date the related drawing is
to be paid, as set forth in Section 1.3(c) above, or if the L/C Issuer is
required at any time to return to the Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any
Reimbursement Obligation, each Participating Lender shall, not later than the
Business Day it receives a certificate in the form of Exhibit A hereto from the
L/C Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 1:00 p.m. (Chicago time), or not later than 1:00
p.m. (Chicago time) the following Business Day, if such certificate is received
after such time, pay to the Administrative Agent for the account of the L/C
Issuer an amount equal to such Participating Lender’s Percentage of such unpaid
or recaptured Reimbursement Obligation together with interest on such amount
accrued from the date the related payment was made by the L/C Issuer to the date
of such payment by such Participating Lender at a rate per annum equal to: (i)
from the date the related payment was made by the L/C Issuer to the date two (2)
Business Days after payment by such Participating Lender is due hereunder, the
Federal Funds Rate for each such day and (ii) from the date two (2) Business
Days after the date such payment is due from such Participating Lender to the
date such payment is made by such Participating Lender, the Base Rate in effect
for each such day. Each such Participating Lender shall thereafter be entitled
to receive its Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Percentage thereof as a Lender hereunder. The several obligations
of the Participating Lenders to the L/C Issuer under this Section 1.3 shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Commitment of any Lender, and each payment by a
Participating Lender under this Section 1.3 shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(f) Indemnification. The Participating Lenders shall, to the extent of their
respective Percentages, indemnify the L/C Issuer (to the extent not reimbursed
by the Borrower) against any cost, expense (including reasonable counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such L/C Issuer’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment) that the L/C Issuer may suffer or incur in connection with any Letter
of Credit issued by it. The obligations of the Participating Lenders under this
Section 1.3(f) and all other parts of this Section 1.3 shall survive termination
of this Agreement and of all Applications, Letters of Credit, and all drafts and
other documents presented in connection with drawings thereunder.

 



-4-

 

 

(g) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
five (5) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit, such notice in each case to
be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or amendment or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form acceptable to the Administrative Agent and the L/C Issuer, in each case,
together with the fees called for by this Agreement. The Administrative Agent
shall promptly notify the L/C Issuer of the Administrative Agent’s receipt of
each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.

 

(h) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. The Administrative Agent shall notify the
Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of a L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

Section 1.4. Applicable Interest Rates; Investment Grade Credit Rating Interest
Rate Election

 

(a) Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual days elapsed) on the unpaid principal amount thereof from
the date such Loan is advanced, or created by conversion from a Eurodollar Loan,
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to the sum of the Applicable Margin plus the Base Rate from time to time in
effect, payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced or otherwise established by the Administrative
Agent from time to time as its prime commercial rate, or its equivalent, for
U.S. Dollar loans to borrowers located in the United States as in effect on such
day, with any change in the Base Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate (it being acknowledged and agreed that such rate may not
be the Administrative Agent’s best or lowest rate), (b) the sum of (i) the rate
determined by the Administrative Agent to be the average (rounded upward, if
necessary, to the next higher 1/100 of 1%) of the rates per annum quoted to the
Administrative Agent at approximately 10:00 a.m. (Chicago time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by the Administrative Agent for sale to the Administrative
Agent at face value of Federal funds in the secondary market in an amount equal
or comparable to the principal amount for which such rate is being determined
(provided that if any such quoted rate is less than zero, such quoted rate shall
be deemed to be 0.00%), plus (ii) 1/2 of 1%, and (c) the LIBOR Quoted Rate for
such day plus 1.00%. As used herein, the term “LIBOR Quoted Rate” means, for any
day, the rate per annum equal to the quotient of (i) the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month interest period which
appears on the LIBOR01 Pageapplicable Bloomberg screen page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as reasonably determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Eurodollar Reserve Percentage.

 



-5-

 

 

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

  Adjusted LIBOR = LIBOR         1 - Eurodollar Reserve Percentage  

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetic average of the
rates of interest per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits in U.S. Dollars in immediately available funds are
offered to the Administrative Agent at 11:00 a.m. (London, England time) two (2)
Business Days before the beginning of such Interest Period by three (3) or more
major banks in the interbank eurodollar market selected by the Administrative
Agent for delivery on the first day of and for a period equal to such Interest
Period and in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made as part of such Borrowing, provided that in
no event shall “LIBOR” be less than 0.00%.

 



-6-

 

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Pageapplicable Bloomberg screen page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as reasonably determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) as
of 11:00 a.m. (London, England time) on the day two (2) Business Days before the
commencement of such Interest Period.

 

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or on any succe ssor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market).

 

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder
following Borrower’s selection (or deemed selection) in accordance with Section
1.6 and/or as otherwise contemplated pursuant to Section 1.9, and its good faith
determination thereof shall be conclusive and binding except in the case of
manifest error.

 

(d) Investment Grade Credit Rating Interest Rate Election. At any time after the
Borrower receives an Investment Grade Credit Rating from two Rating Agencies,
the Borrower may, so long as no Default then exists and is continuing,
irrevocably elect (an “Interest Rate Election”) by written notice to the
Administrative Agent, accompanied by reasonable evidence of the Borrower’s
Credit Ratings from two Rating Agencies, that the interest rate and fee margins
set forth in clause (c) of the definition of “Applicable Margin” herein shall at
all times thereafter be applicable to all credit extensions under this
Agreement. The Administrative Agent shall provide the Lenders and the L/C Issuer
with prompt notice of its receipt of any Interest Rate Election. On the day
after the date of the Administrative Agent’s receipt of any Interest Rate
Election (the date of the Administrative Agent’s receipt of such election is the
“Interest Rate Election Date”), the margins set forth in clauses (a) and (b) of
the definition of “Applicable Margin” herein shall no longer apply and the
commitment fee under Section 2.1(a) shall no longer continue to accrue.

 

Section 1.5. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans shall be in an amount not less than $100,000. Each Borrowing
of Eurodollar Loans advanced, continued or converted to a Eurodollar Loan shall
be in an amount equal to $1,000,000 or such greater amount which is an integral
multiple of $500,000. Without the Administrative Agent’s consent, there shall
not be more than five (5) Borrowings of Eurodollar Loans outstanding hereunder.

 



-7-

 

 

Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates.

 

(a) Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 2:00 p.m. (Chicago time): (i) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) one Business Day
before the date the Borrower requests the Lenders to advance a Borrowing of Base
Rate Loans. The Loans included in each Borrowing shall bear interest initially
at the type of rate specified in such notice of a new Borrowing. Thereafter,
subject to the terms and conditions hereof, the Borrower may from time to time
elect to change or continue the type of interest rate borne by each Borrowing
or, subject to the minimum amount requirement for each outstanding Borrowing set
forth in Section 1.5 hereof, a portion thereof, as follows: (i) if such
Borrowing is of Eurodollar Loans, on the last day of the Interest Period
applicable thereto, the Borrower may continue part or all of such Borrowing as
Eurodollar Loans or convert part or all of such Borrowing into Base Rate Loans
or (ii) if such Borrowing is of Base Rate Loans, on any Business Day, the
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower. The Borrower
shall give all such notices requesting the advance, continuation or conversion
of a Borrowing to the Administrative Agent by telephone, telecopy or facsimile,
or other telecommunication device acceptable to the Administrative Agent
(including via pdf attachment to an email) which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing in a
manner acceptable to the Administrative Agent, substantially in the form
attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent. Notice of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Base Rate Loans into Eurodollar Loans must be given by no later
than 10:00 a.m. (Chicago time) at least three (3) Business Days before the date
of the requested continuation or conversion. All such notices concerning the
advance, continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. No Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Default or Event of Default
is then continuing. The Borrower agrees that the Administrative Agent may rely
on any such telephonic, telecopy or other telecommunication notice given by any
person the Administrative Agent in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.

 

(b) Notice to the Lenders. The Administrative Agent shall give prompt telecopy
or other telecommunication notice to each Lender of any notice from the Borrower
received pursuant to Section 1.6(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender by like means of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination.

 



-8-

 

 

(c) Borrower’s Failure to Notify. If the Borrower fails to give notice pursuant
to Section 1.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 1.6(a) and
such Borrowing is not prepaid in accordance with Section 1.8(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans. In the
event the Borrower fails to give notice pursuant to Section 1.6(a) above of a
Borrowing equal to the amount of a Reimbursement Obligation and has not notified
the Administrative Agent by 12:00 noon (Chicago time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, the Borrower shall
be deemed to have requested a Borrowing of Base Rate Loans under the Credit on
such day in the amount of the Reimbursement Obligation then due, which Borrowing
shall be applied to pay the Reimbursement Obligation then due.

 

(d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.

 

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, promptly on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.11 hereof so that the Borrower will have no
liability under such Section with respect to such payment.

 



-9-

 

 

Section 1.7. Maturity of Loans. Each Loan, including both the outstanding
principal balance thereof and any accrued but unpaid interest thereon, shall
mature and be due and payable by the Borrower on the Termination Date.

 

Section 1.8. Prepayments.

 

(a) Optional. The Borrower may prepay in whole or in part (but, if in part, in
each case, in an amount such that the minimum amount required for a Borrowing
pursuant to Section 1.2 and 1.5 hereof remains outstanding) any Borrowing (i) in
the case of a Borrowing of Eurodollar Loans, at any time upon three (3) Business
Days prior written notice by the Borrower to the Administrative Agent or (ii) in
the case of a Borrowing of Base Rate Loans, upon written notice delivered by the
Borrower to the Administrative Agent no later than 12:00 p.m. (Chicago time) on
the date of prepayment (or, in any case, such shorter period of time then agreed
to by the Administrative Agent), such prepayment to be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans
accrued interest thereon to the date fixed for prepayment plus any amounts due
the Lenders under Section 1.11 hereof.

 

(b) Mandatory.

 

(i) If at any time the sum of the unpaid principal balance of the Loans and the
L/C Obligations then outstanding shall be in excess of the Threshold Available
Amount as determined and computed in the most recent Available Amount
Certificate delivered in accordance with Section 8.5(d) or Section 8.5(m)
hereof, the Borrower shall within five (5) calendar days, and without notice or
demand, pay the amount in excess of the Threshold Available Amount to the
Administrative Agent for the account of the Lenders as a mandatory prepayment on
such Obligations.

 

(ii) If at any time the sum of the unpaid principal balance of the Loans and the
L/C Obligations then outstanding shall be in excess of the Available Amount (but
not the Threshold Available Amount) as determined and computed in the most
recent Available Amount Certificate delivered in accordance with Section 8.5(d)
or Section 8.5(m) hereof, the Borrower shall, within thirty (30) calendar days,
and without notice or demand, pay the amount of the excess to the Administrative
Agent for the account of the Lenders as a mandatory prepayment on such
Obligations.

 

(iii) All prepayments under this Section 1.8(b) shall first be applied to the
Loans until paid in full, with any remaining balance to be held by the
Administrative Agent in the Collateral Account as security for the Obligations
owing with respect to the Letters of Credit. Unless the Borrower otherwise
directs, prepayments of Loans under this Section 1.8(b) shall be applied first
to Borrowings of Base Rate Loans until payment in full thereof with any balance
applied to Borrowings of Eurodollar Loans in the order in which their Interest
Periods expire. Each prepayment of Loans under this Section 1.8(b) shall be made
by the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans accrued interest thereon to the date of prepayment together
with any amounts due the Lenders under Section 1.11 hereof. Each prefunding of
L/C Obligations shall be made in accordance with Section 9.4 hereof.

 



-10-

 

 

(c) Borrowings. Any amount of Loans paid or prepaid before the Termination Date
may, subject to the terms and conditions of this Agreement, be borrowed, repaid
and borrowed again.

 

Section 1.9. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default is continuing or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, letter of credit fees and other amounts due under the
Loan Documents at a rate per annum equal to:

 

(a) for any Base Rate Loan bearing interest based on the Base Rate, the sum of
3.0% plus the Applicable Margin plus the Base Rate from time to time in effect;

 

(b) for any Eurodollar Loan, the sum of 3.0% plus the rate of interest in effect
thereon at the time of such Event of Default until the end of the Interest
Period applicable thereto and, thereafter, at a rate per annum equal to the sum
of 3.0% plus the Applicable Margin for Base Rate Loans plus the Base Rate from
time to time in effect;

 

(c) for any Reimbursement Obligation, the sum of 3.0% plus the amounts due under
Section 1.3 with respect to such Reimbursement Obligation;

 

(d) for any Letter of Credit, the sum of 3.0% plus letter of credit fee due
under Section 2.1 with respect to such Letter of Credit; and

 

(e) for any other amount owing hereunder not covered by clauses (a) through (d)
above, the sum of 3.0% plus the Applicable Margin plus the Base Rate from time
to time in effect;

 

provided, however, that in the absence of acceleration of the Obligations as a
result of an Event of Default, any adjustments pursuant to this Section shall be
made at the election of the Administrative Agent, acting at the request or with
the consent of the Required Lenders, with written notice to the Borrower. While
any Event of Default exists or after acceleration, interest accruing pursuant to
this Section 1.9 shall be paid on demand of the Administrative Agent at the
request or with the consent of the Required Lenders.

 

Section 1.10. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 



-11-

 

 

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded, absent manifest error; provided, however, that the
failure of the Administrative Agent or any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with their terms.

 

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the form of Exhibit D (each a “Note” and collectively, the “Notes”). In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to such Lender or its registered assigns in the amount of its
Commitment. Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to Section
12.12) be represented by one or more Notes payable to the order of the payee
named therein or any assignee pursuant to Section 12.12, except to the extent
that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

 

Section 1.11. Funding Indemnity. If any Lender shall incur any loss or
out-of-pocket cost or expense (including, without limitation, any loss or
out-of-pocket cost or expense incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Lender to fund or
maintain any Eurodollar Loan or the relending or reinvesting of such deposits or
amounts paid or prepaid to such Lender) as a result of:

 

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period,

 

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 1.2 or 1.6(a) hereof,

 

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

 

(d) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss or out-of-pocket cost or
expense. If any Lender makes such a claim for compensation, it shall provide to
the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of such loss or out-of-pocket cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss or out-of-pocket cost or expense) and the amounts shown on such certificate
shall be deemed prima facie correct absent manifest error.

 



-12-

 

 

Section 1.12. Commitment Terminations.

 

(a) Optional Terminations. The Borrower shall have the right at any time and
from time to time, upon five (5) Business Days prior written notice to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Commitments without premium or penalty
and in whole or in part, any partial termination to be (i) in an amount not less
than $5,000,000 and (ii) allocated ratably among the Lenders in proportion to
their respective Percentages, provided that the Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Loans and
L/C Obligations then outstanding. Any termination of the Commitments below the
L/C Sublimit then in effect shall reduce the L/C Sublimit by a like amount. The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Commitments.

 

(b) Reinstatement. Any termination of the Commitments pursuant to this Section
1.12 may not be reinstated.

 

Section 1.13. Substitution of Lenders. In the event (a) the Borrower receives a
claim from any Lender for compensation under Section 10.3 or 12.1 hereof, (b)
the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender, or (d) a Lender
fails to consent to an amendment or waiver requested under Section 12.13 hereof
requiring the consent of a Lender at a time when the Required Lenders have
approved such amendment or waiver (any such Lender referred to in clause (a),
(b), (c), or (d) above being hereinafter referred to as an “Affected Lender”),
the Borrower may, in addition to any other rights the Borrower may have
hereunder or under applicable Legal Requirements, require, at its expense, any
such Affected Lender to assign, at par, without recourse, all of its interest,
rights, and obligations hereunder (including all of its Commitments and the
Loans and participation interests in Letters of Credit and other amounts at any
time owing to it hereunder and the other Loan Documents) to an Eligible Assignee
specified by the Borrower, provided that (i) such assignment shall not conflict
with or violate any law, rule or regulation or order of any court or other
Governmental Authority, (ii) the Borrower shall have paid to the Affected Lender
all monies (together with amounts due such Affected Lender under Section 1.11
hereof as if the Loans owing to it were prepaid rather than assigned) other than
such principal owing to it hereunder, and (iii) the assignment is entered into
in accordance with, and subject to the consents required by, Section 12.12
hereof (provided any assignment fees and reimbursable expenses due thereunder
shall be paid by the Borrower).

 

Section 1.14. Defaulting Lenders.

 

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirements:

 

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.13 hereof.

 



-13-

 

 

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 9.4; fourth, as the Borrower may request (so
long as no Default or Event of Default is then continuing), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 9.4; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuer against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default is then
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7.1 hereof were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with their Percentages of the relevant Commitments without giving effect to
Section 1.14(a)(iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
1.14(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

 

(iii) Certain Fees.

 

(A) No Defaulting Lender shall be entitled to receive any commitment fee or
facility fee for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

-14-

 



 

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 9.4 hereof.

 

(C) With respect to any L/C Participation Fee or facility fee not required to be
paid to any Defaulting Lender pursuant to clauseclauses (A) or (B) above, the
Borrower shall pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below.

 

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Percentages of the relevant Commitments (calculated without regard to such
Defaulting Lender’s Commitments) but only to the extent that (x) the conditions
set forth in Section 7.1 hereof are satisfied at the time of such reallocation
(and, unless the Borrower shall have otherwise notified the Administrative Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Loans and interests in L/C Obligations of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
NoSubject to Section 12.26 hereof, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v) Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to them hereunder or under law, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 9.4.

 

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with their respective Percentages of the relevant
Commitments (without giving effect to Section 1.14(a)(iv) hereof), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 



-15-

 

 

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

(d) Any and all Defaulting Lenders shall indemnify and reimburse the Borrower
and Guarantors for all actual loss and out-of-pocket invoiced costs and
expenses, including reasonable attorneys’ fees, incurred by the Borrower and
Guarantors as a result of the acts giving rise to such Lender becoming a
Defaulting Lender, including, without limitation, such Defaulting Lender’s
failure to fund as contemplated herein.

 

Section 1.15. Increase in Commitments. The Borrower may, from time to time, on
any Business Day prior to the Termination Date, increase the aggregate amount of
the Commitments by delivering a commitment amount increase request substantially
in the form attached hereto as Exhibit H or in such other form acceptable to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Commitment Amount Increase”) identifying
one or more additional Lenders (or additional Commitments for existing Lender(s)
or by a combination of existing Lenders and additional Lenders) and the amount
of its Commitment (or additional amount of its Commitment(s)); provided,
however, that (i) the aggregate amount of the Commitments shall not be increased
by an amount in excess of $70,000,000,100,000,000, (ii) any Commitment Amount
Increase shall be in an amount of not less than $10,000,000, (iii) no Default or
Event of Default shall have occurred and be continuing at the time of the
request or the effective date of the Commitment Amount Increase, and (iv) all
representations and warranties contained in Section 6 hereof shall be true and
correct in all material respects where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects at the time of such request
and on the effective date of such Commitment Amount Increase (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and correct in all material respects where not already
qualified by materiality or Material Adverse Effect, otherwise in all respects
as of such date). The effective date of the Commitment Amount Increase shall be
as set forth in the related commitment amount increase request. Upon the
effectiveness thereof, the new Lender(s) (or, if applicable, existing Lender(s))
shall advance Loans in an amount sufficient such that after giving effect to its
advance each Lender shall have outstanding its Percentage of Loans. It shall be
a condition to such effectiveness that (i) if any Eurodollar Loans are
outstanding on the date of such effectiveness, such Eurodollar Loans shall be
deemed to be prepaid on such date and the Borrower shall pay any amounts owing
to the Lenders pursuant to Section 1.11 hereof and (ii) the Borrower shall not
have previously terminated any portion of the Commitments pursuant to Section
1.12 hereof. The Borrower agrees to pay any reasonable and documented,
out-of-pocket expenses of the Administrative Agent relating to any Commitment
Amount Increase and arrangement fees related thereto as agreed upon in writing
between Administrative Agent and the Borrower. Notwithstanding anything herein
to the contrary, no Lender shall have any obligation to increase its Commitment
and no Lender’s Commitment shall be increased without its consent thereto, and
each Lender may at its option, unconditionally and without cause, decline to
increase its Commitment.

 



-16-

 

 

Section 1.16. Extension of Termination Date. The Borrower may, by notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given at least thirty (30) days and not more than ninety (90) days
prior to the Initial Termination Date, request that Lenders extend the Initial
Termination Date through August 27, 2020.September 30, 2021. Upon the Borrower’s
timely delivery of such notice to the Administrative Agent and payment of the
Extension Fee, and provided that both on the notice delivery date and on the
Initial Termination Date (i) no Default or Event of Default has occurred and is
continuing, and (ii) all representations and warranties contained in Section 6
hereof shall be true and correct in all material respects where not already
qualified by materiality or Material Adverse Effect, otherwise in all respects
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct in all material respects where not
already qualified by materiality or Material Adverse Effect, otherwise in all
respects as of such date), the Termination Date shall be extended to August 27,
2020.September 30, 2021. Should the Termination Date be extended, the terms and
conditions of this Agreement will apply during the extension period, and from
and after the date of such extension, the defined term “Termination Date” shall
mean August 27, 2020.September 30, 2021.

 

Section 2. Fees.

 

Section 2.1. Fees.

 

(a) Commitment Fee. ThePrior to the Interest Rate Election Date (if any), the
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders in accordance with their Percentages a commitment fee at a rate per
annum equal to (x) 0.25% if the average daily Unused Commitments are less than
50% of the Commitments then in effect and (y) 0.35% if the average daily Unused
Commitments are greater than or equal to 50% of the Commitments then in effect
(in each case, computed on the basis of a year of 360 days and the actual number
of days elapsed) and determined based on the average daily Unused Commitments
during such previous quarter. Such commitment fee shall be payable quarterly in
arrears on the last day of each March, June, September, and December in each
year (commencing September 30, 2015) and on the earlier of (i) the Interest Rate
Election Date (if any) or (ii) the Termination Date, unless the Commitments are
terminated in whole on an earlier date, in which event the commitment fee for
the period to the date of such termination in whole shall be calculated and paid
on the date of such termination. Any such commitment fee for the first quarter
following First Amendment Closing Date or the quarter in which Interest Rate
Election Date (if any) occurs shall be prorated according to the number of days
this Agreement was in effect during such quarter.

 

(b) Facility Fee. Commencing on the first day following the Interest Rate
Election Date (if any), the Borrower shall pay to the Administrative Agent for
the ratable account of the Lenders in accordance with their Percentages a
facility fee at the rate per annum equal to the Applicable Margin (computed on
the basis of a year of 360 days and the actual number of days elapsed) on the
average daily Commitments, whether or not in use. Such facility fee shall be
payable quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
Interest Rate Election Date (if any)) and on the Termination Date, unless the
Commitments are terminated in whole on an earlier date, in which event the
facility fee for the period to the date of such termination in whole shall be
paid on the date of such termination. Any such facility fee for the quarter in
which Interest Rate Election Date (if any) occurs shall be prorated according to
the number of days remaining in such quarter.

 



-17-

 

 

(c) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 1.3 hereof, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to 0.125%
of the face amount of (or of the increase in the face amount of) such Letter of
Credit. Quarterly in arrears, on the last day of each March, June, September,
and December (commencing on September 30, 2015), the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Percentages, a letter of credit fee (the “L/C Participation Fee”) at a
rate per annum equal to the Applicable Margin for Eurodollar Loans (computed on
the basis of a year of 360 days and the actual number of days elapsed) in effect
during each day of such quarter applied to the daily average face amount of
Letters of Credit outstanding during such quarter. In addition, the Borrower
shall pay to the L/C Issuer for its own account the L/C Issuer’s standard
issuance, drawing, negotiation, amendment, assignment, and other administrative
fees for each Letter of Credit as established by the L/C Issuer from time to
time.

 

(ed) Administrative Agent and Other Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit and for the benefit of the
Lenders, as applicable, the fees agreed to between the Administrative Agent and
the Borrower in a fee letter dated June 9, 2015,an Amended and Restated Fee
Letter dated as of August 31, 2016, or as otherwise agreed to in writing between
the Borrower and the Administrative Agent.

 

Section 3. Place and Application of Payments.

 

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day. All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. If the
Administrative Agent causes amounts to be distributed to the Lenders in reliance
upon the assumption that the Borrower will make a scheduled payment and such
scheduled payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to: (i) from the date the distribution was made to the date two (2)
Business Days after payment by such Lender is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Lender to the date such payment is made by
such Lender, the Base Rate in effect for each such day.

 



-18-

 

 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations and all payments under or in respect of the
Subsidiary Guaranties received, in each instance, by the Administrative Agent or
any of the Lenders after acceleration or the final maturity of the Obligations
or termination of the Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

 

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and, in any event, including all costs and expenses of a
character which the Borrower has agreed to pay the Administrative Agent under
Section 12.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

 

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

 

(c) third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to the
then outstanding amount of all such L/C Obligations), and Hedging Liability, the
aggregate amount paid to, or held as collateral security for, the Lenders and
L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;

 

(d) fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and the Guarantors
evidenced by the Loan Documents (including, without limitation, Bank Product
Obligations) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and

 

(e) finally, to the Borrower or whoever else may be lawfully entitled thereto.

 

Section 3.2. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.

 



-19-

 

 

Section 4. Subsidiary Guaranties.

 

Section 4.1. Subsidiary Guaranties. The payment and performance of the
Obligations, Hedging Liability, and Bank Product Obligations shall at all times
be guaranteed by each wholly-owned Subsidiary of the Borrower that owns a
Borrowing Base Property pursuant to Section 13 hereof or pursuant to one or more
guaranty agreements in form and substance reasonably acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time (individually a “Subsidiary Guaranty” and collectively the
“Subsidiary Guaranties”; and each such wholly-owned Subsidiary executing and
delivering this Agreement as a Guarantor or any such separate Subsidiary
Guaranty being referred to herein as a “Guarantor” and collectively the
“Guarantors”).

 

Section 4.2. Further Assurances. In the event the Borrower desires to include
any additional Eligible Property in the Borrowing Base Value after the Closing
Date, to the extent that such Eligible Property is not owned by an existing
Guarantor, as a condition to the inclusion of such Eligible Property in the
Borrowing Base Value, the Borrower shall cause the Subsidiary which owns such
Eligible Property to execute a Subsidiary Guaranty or an Additional Guarantor
Supplement in the form of Exhibit G attached hereto (the “Additional Guarantor
Supplement”) as the Administrative Agent may then require, and the Borrower
shall also deliver to the Administrative Agent, or cause such Subsidiary to
deliver to the Administrative Agent, at the Borrower’s cost and expense, such
other instruments, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.

 

Section 5. Definitions; Interpretation.

 

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

 

“Act” is defined in Section 12.25 hereof.

 

“Additional Guarantor Supplement” is defined in Section 4.2 hereof.

 

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

 

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender” is defined in Section 1.13 hereof.

 



-20-

 

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
letter of creditfees payable under Section 2.1 hereof:

 

(a) Until the first Pricing Date after the First Amendment Closing Date, the
rates per annum shown opposite Level IIIII in the schedule below.

 

(b) Thereafter, from one Pricing Date to the next and prior to and on an
Interest Election Date (if any), the rates per annum determined in accordance
with the following schedules:

 

(i) With respect to the outstanding principal amount of Loans, Reimbursement
Obligations and letter of credit fees which are, in the aggregate, equal to or
less than the product of (A) the Borrowing Base Value multiplied by (B) sixty
percent (60%):

 

Level  Leverage Ratio for Such Pricing Date  Applicable Margin
for Base Rate Loans
and Reimbursement
Obligations shall be:   Applicable Margin
for Eurodollar
Loans and Letter of
credit Fee Shall Be:  I  Less than or equal to 0.35 to 1.00   0.40%   1.40% II 
Less than or equal to 0.40 to 1.00, but greater than 0.35 to 1.00   0.50% 
 1.50% III  Less than or equal to 0.45 to 1.00, but greater than 0.40 to 1.00 
 0.70%   1.70% IV  Less than or equal to 0.50 to 1.00, but greater than 0.45 to
1.00   0.95%   1.95% V  Greater than 0.50 to 1.00   1.20%   2.20%

 



-21-

 

 

(ii) With respect to the outstanding principal amount of Loans, Reimbursement
Obligations and letter of credit fees which are, in the aggregate, greater than
the product of (A) the Borrowing Base Value multiplied by (B) sixty percent
(60%):

 

Level  Leverage Ratio for Such Pricing Date  Applicable Margin for Base Rate
Loans and Reimbursement Obligations shall be:   Applicable Margin for Eurodollar
Loans and Letter of credit Fee Shall Be:  I  Less than or equal to 0.35 to 1.00 
 1.15%   2.15% II  Less than or equal to 0.40 to 1.00, but greater than 0.35 to
1.00   1.25%   2.25% III  Less than or equal to 0.45 to 1.00, but greater than
0.40 to 1.00   1.45%   2.45% IV  Less than or equal to 0.50 to 1.00, but greater
than 0.45 to 1.00   1.70%   2.70% V  Greater than 0.50 to 1.00   1.95%   2.95%

 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after September 30, 2015, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent Compliance
Certificate and financial statements (and, in the case of the year-end financial
statements, audit report) (the “Borrower Information”) for the Fiscal Quarter
then ended, pursuant to Section 8.5 hereof. The Applicable Margin shall be
established based on the Leverage Ratio for the most recently completed Fiscal
Quarter and the Applicable Margin established on a Pricing Date shall remain in
effect until the next Pricing Date. If the Borrower has not delivered the
Borrower Information by the date the same is required to be delivered under
Section 8.5 hereof, then until such Borrower Information is delivered, the
Applicable Margin shall be the highest Applicable Margin (i.e., Level V shall
apply). If the Borrower subsequently delivers such Borrower Information before
the next Pricing Date, the Applicable Margin established by such late delivered
Borrower Information shall take effect from the date of delivery until the next
Pricing Date. In all other circumstances, the Applicable Margin established by
such Borrower Information shall be in effect from the Pricing Date that occurs
immediately after the end of the Fiscal Quarter covered by such Borrower
Information until the next Pricing Date. Each determination of the Applicable
Margin made by the Administrative Agent in accordance with the foregoing shall
be conclusive and binding on the Borrower and the Lenders if reasonably
determined. The parties understand that the Applicable Margin set forth herein
shall be determined and may be adjusted from time to time based upon the
Borrower Information. If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including, without limitation,
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Administrative Agent and the Lenders, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then such Applicable
Margin for such period shall be automatically recalculated using the correct
Borrower Information. The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay within ten (10) Business Days of
receipt of such written notice such additional interest or fees due to the
Administrative Agent, for the account of each Lender holding Commitments and
Loans at the time the additional interest and fee payment is received. Any
recalculation of the Applicable Margin required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s or any Lender’s other rights under this
Agreement; and

 



-22-

 

 

(c) Commencing on the date after an Interest Rate Election Date (if any), with
respect to Loans and Reimbursement Obligations, the L/C Participation Fee and
facility fee payable under Section 2.1(b) hereof, means the rates per annum
determined in accordance with the following schedule:

 

Level  Borrower
Credit Rating  Applicable Margin
for Base Rate Loans
and Reimbursement
Obligations shall be:   Applicable Margin
for Eurodollar
Loans and Letter of
credit Fee Shall Be:   Applicable Margin
for Facility Fee
under Section 2.1(B) Shall Be:  I  A-/A3 (or higher)  0.000%  0.875%   0.125%
II  BBB+/Baa1  0.000%  0.900%   0.150% III  BBB/Baa2  0.000%  1.000%   0.200%
IV  BBB-/Baa3  0.200%  1.200%   0.250% V  <BBB-/Baa3  0.550%  1.550%   0.300%

 

During any period that the Borrower has two Credit Ratings that are not
equivalent, but are adjacent to each other in the immediately preceding pricing
grid, then the Applicable Rate will be determined based on the lowest rating.
During any period that the Borrower has either (i) two Credit Ratings that are
not equivalent and are not adjacent to each other in the immediately preceding
pricing grid or (ii) three Credit Ratings that are each not equivalent to each
other, then the Applicable Rate will be determined based on the level that is
one level above the lowest of such Credit Ratings. During any period after the
Interest Rate Election that the Borrower has fewer than two Credit Ratings, the
Applicable Rate will be determined based on Level V of the grid immediately
above. Any change in the Borrower’s Credit Rating which would cause it to move
to a different Level shall be effective five (5) Business Days after (i) the
Administrative Agent’s receipt of notice of any such change in the Borrower’s
Credit Rating from Borrower pursuant to Section 8.5 hereof or (ii)
notwithstanding Section 8.5 hereof, any date Administrative Agent otherwise
obtains knowledge of any such change (provided that Administrative Agent shall
have no duty or obligation to any Person to ascertain or inquire into the
Borrower’s Credit Rating). If it is subsequently determined that any change in
the Borrower’s Credit Rating was not disclosed to Administrative Agent in
accordance with Section 8.5, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided in accordance with Section 8.5 hereof, then
such Applicable Margin for such period shall be automatically recalculated using
the Borrower’s correct Credit Rating. The Administrative Agent shall promptly
notify the Borrower in writing of any additional interest and fees due because
of such recalculation, and the Borrower shall pay within ten (10) Business Days
of receipt of such written notice such additional interest or fees due to the
Administrative Agent, for the account of each Lender holding Commitments and
Loans at the time the additional interest and fee payment is received. Any
recalculation of the Applicable Margin required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s, L/C Issuer’s or any Lender’s other rights
under this Agreement

 



-23-

 

 

“Application” is defined in Section 1.3(b) hereof.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

 

“Available Amount” means, at any date of its determination, an amount equal to:

 

(a) on or prior to December 31, 2016, the product of (i) the Borrowing Base
Value for all Borrowing Base Properties multiplied by (ii) seventy percent
(70%); and

 

(b) on January 1, 2017 and at all times thereafter, the product of (i) the
Borrowing Base Value for all Borrowing Base Properties multiplied by (ii) sixty
percent (60%).

 

“Available Amount Certificate” means the certificate in the form of Exhibit I
hereto, or in such other form reasonably acceptable to the Administrative Agent,
to be delivered to the Administrative Agent pursuant to Sections 7.2(j), 7.3,
8.5 and 8.25 hereof.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 



-24-

 

 

“Bank Products” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services) provided to
the Borrower or any Guarantor by any Lender or any of its Affiliates.

 

“Bank Product Obligations” of the Borrower and the Guarantors means any and all
of their obligations, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Bank Products.

 

“Bankruptcy Event” means, with respect to any Person, any event of the type
described in clause (j) or (k) of Section 9.1 hereof with respect to such
Person.

 

“Base Rate” is defined in Section 1.4(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
1.4(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as determined pursuant to Section 1.6
hereof.

 

“Borrowing Base Determination Date” means each date on which the Available
Amount is certified in writing to the Administrative Agent, which shall occur as
follows:

 

(a) Quarterly. For quarterly certifications, as of the last day of each Fiscal
Quarter.

 

(b) Property Adjustments. Following each addition or deletion of an Eligible
Property, promptly following such addition or deletion.

 

“Borrowing Base Property” means, as at any date of determination, any Eligible
Property which is taken into account in calculating the Borrowing Base Value.

 

“Borrowing Base Requirements” means with respect to the calculation of the
Borrowing Base Value, collectively, that:

 



-25-

 

 

(a) no more than 20% of the Borrowing Base Value may be comprised of any one
Borrowing Base Property; and

 

(b) with the exception of the Borrower’s Tenant, FedEx Corporation and/or its
subsidiaries, no other single tenant’s NOI shall exceed more than 20% of the
consolidated NOI used to determine the Borrowing Base Value.

 

“Borrowing Base Value” means, an amount equal to (x) (A) the consolidated NOI of
all Borrowing Base Properties multiplied by (B) four (4), divided by (y) the
Capitalization Rate.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalization Rate” means 7.00% for all Real Properties.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such Person; (b) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
Laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “A-2”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in clause
(b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any Person incorporated in the United States rated at least “A-2” or the
equivalent thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person; (e) investments in money market funds substantially all of whose
assets are comprised of securities of the types described in clauses (a) through
(d) above; and (f) demand deposit accounts maintained in the ordinary course of
business.

 



-26-

 

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary,(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” (a) Any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the voting interests of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

 



-27-

 

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral Account” is defined in Section 9.4 hereof.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans and to participate in Letters of Credit issued for the account of the
Borrower hereunder in an aggregate principal or face amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1 attached hereto and made a part hereof, as the same may be reduced or
modified at any time or from time to time pursuant to the terms hereof. The
Borrower and the Lenders acknowledge and agree that the Commitments of the
Lenders, in the aggregate, are equal to $130,000,000200,000,000 on the First
Amendment Closing Date.

 

“Commitment Amount Increase” is defined in Section 1.15 hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” is defined in Section 8.5 hereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Corporate Debt Yield” means, with reference to any period, the ratio of (a) the
consolidated NOI of all Real Estate Assets to (b) Total Indebtedness, expressed
as a percentage.

 

“Credit” means the credit facility for making Loans and issuing Letters of
Credit described in Sections 1.1 and 1.3 hereof.

 

“Credit Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the lesser of (1) the Available Amount as then
determined and computed in accordance with this Agreement, and (2) the
Commitments as then in effect, exceeds (b) the aggregate principal amount of
Loans and L/C Obligations then outstanding.

 



-28-

 

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the Borrower for
the senior unsecured long term indebtedness of the Borrower.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, Environmental Claims and liabilities, prohibited transfers,
violations of single purpose entity covenants and/or similar non-recourse
carveouts.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Debt Service Coverage Ratio” means as of any date of determination, (a) the
consolidated NOI from all Real Estate Assets divided by (b) the sum of all
principal and/or interest payments due from Borrower (whether paid or unpaid,
but excluding all balloon principal payments) on all Indebtedness during the
most recent Fiscal Quarter, annualized.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 1.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 1.14(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer and each
Lender.

 



-29-

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Commitment and the L/C Issuer as provided for in Section 12.12 hereof, (iii)
unless an Event of Default has occurred and is continuing, the Borrower (each
such approval not to be unreasonably withheld, conditioned or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower, any Subsidiary or any other Affiliate of the Borrower or any
Subsidiary.

 

“Eligible Property” means, as of any Borrowing Base Determination Date, any Real
Property which satisfies the following conditions:

 

(a) is wholly owned by Borrower or a Guarantor and is fully developed and
operational principally as an industrial, manufacturing, or distribution
building;

 

(b) is not subject to any lien, encumbrance, or negative pledge, other than a
Permitted Lien, nor is any equity interest held by the Borrower or any Guarantor
in the Subsidiary that owns said Real Property subject to any lien, pledge or
encumbrance or negative pledge, other than a Permitted Lien;

 



-30-

 

 

(c) is free of major structural defects and architectural deficiencies, title
defects, environmental conditions or other adverse matters, except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such property; and

 

(d) is located in the contiguous United States, including the District of
Columbia.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
1.4(b) hereof.

 

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in Section
9.1 hereof.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 



-31-

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 1.13 hereof) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 12.1 amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 12.1(b) or Section 12.1(d), and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Extension Fee” means an extension fee payable by the Borrower to the
Administrative Agent for the ratable benefit of the Lenders as a condition to
the extension of the Initial Termination Date pursuant to Section 1.16 hereto in
an amount equal to 0.15% of the Commitments then in effect.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b) of the Code.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (b) of the definition of Base Rate appearing in Section
1.4(a) hereof.

 

“FIRREA” means the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, and all regulations promulgated pursuant
thereto.

 

“First Amendment Closing Date” means September 30, 2016.

 

“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31 of each Fiscal Year.

 

“Fiscal Year” means each twelve-month period ending on September 30.

 

“Fitch” means Fitch Ratings, or any successor thereto.

 



-32-

 

 

“Foreign Lender” means a Lender that is not any Person that is a “United States
Person” as defined in Section 7701(a)(30) of the Code.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Ground Lease” means a ground lease of Real Property.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantor” and “Guarantors” are defined in Section 4.1 hereof.

 

-33-

 

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of the Borrower or any Guarantor to any
of the Lenders, or any Affiliates of such Lenders in respect of any Hedging
Agreement as the Borrower or such Guarantor, as the case may be, may from time
to time enter into with any one or more of the Lenders party to this Agreement
or their Affiliates, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor).

 

“Indebtedness” means obligations, contingent and otherwise (without
double-counting), of the following types: (a) the Obligations; (b) all debt and
similar monetary obligations for borrowed money, whether direct or indirect; (c)
all liabilities secured by any mortgage, pledge, negative pledge, security
interest, lien, negative lien, charge, or other encumbrance existing on property
owned or acquired subject thereto, whether or not the liability secured thereby
shall have been assumed; (d) all guarantees, endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness or obligations
of others, including any obligation to supply funds to or in any manner to
invest in, directly or indirectly, the debtor, to purchase indebtedness, or to
assure the owner of indebtedness against loss, through an agreement to purchase
goods, supplies, or services for the purpose of enabling the debtor to make
payment of the indebtedness held by such owner or otherwise, and the obligations
to reimburse the issuer in respect of any letters of credit and bankers’
acceptances; (e) all obligations under Capitalized Leases; (f) all obligations
under so-called forward equity purchase contracts to the extent such obligations
are not payable solely in equity interests; (g) all uncollateralized obligations
in respect of Hedging Agreements, financial derivatives contracts, and foreign
exchange contracts; (h) all obligations in respect of any so-called synthetic
leases (i.e., a lease of property which is treated as an operating lease under
GAAP and as a loan for U.S. income tax purposes; and (i) such obligor’s pro-rata
share of liabilities, contingent or otherwise of the type set forth in (a)
through (h) above, under any joint venture, limited liability company or
partnership agreement.

 

-34-

 

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“Initial Borrowing Base Properties” means, collectively, the Real Property
listed on Schedule 1.1 and “Initial Borrowing Base Property” means any
individual Real Property listed on Schedule 1.1.

 

“Initial Termination Date” means August 27, 2019.September 30, 2020.

 

“Interest Expense” means, with respect to a Person for any period of time, the
interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period. Interest Expense
shall exclude any amortization of (i) deferred financing fees, including the
write-off of such fees relating to the early retirement of the related
Indebtedness, and (ii) debt premiums and discounts.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and, if the
applicable Interest Period is longer than (3) three months, each day occurring
every three (3) months after the commencement of such Interest Period, (b) with
respect to any Base Rate Loan, the last day of every calendar quarter, and (c)
with respect to any Eurodollar Loan and/or any Base Rate Loan, the Termination
Date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending in
the case of Eurodollar Loans, 1, 2, 3, or 6 months thereafter, provided,
however, that:

 

(i) no Interest Period shall extend beyond the Termination Date;

 

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

 

(iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

-35-

 

 

“Interest Rate Election Date” is defined in Section 1.4(d) hereof.

 

“Investment Grade Credit Rating” means, with respect to the Borrower, a Credit
Rating of at least BBB- by S&P, Baa3 by Moody’s or BBB- by Fitch, and such
rating shall not be accompanied by (a) in the case of S&P, a negative outlook,
creditwatch negative or the equivalent thereof, (b) in the case of Moody’s, a
negative outlook, a review for possible downgrade or the equivalent thereof or
(c) in the case of Fitch, a negative watch or the equivalent thereof.

 

“Investment Grade Notice” means a written notice to the Administrative Agent
from the Borrower stating that the Borrower has received an Investment Grade
Credit Rating from either S&P or Moody’s, accompanied by reasonably acceptable
evidence of such Investment Grade Credit Rating.

 

“L/C Issuer” means Bank of Montreal, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
1.3(h) hereof.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” is defined in Section 2.1(bc) hereof.

 

“L/C Sublimit” means $5,000,000, as such amount may be reduced pursuant to the
terms hereof.

 

“Lease” means each existing or future lease, sublease (to the extent of any
property owner’s rights thereunder), license, or other similar agreement under
the terms of which any Person has or acquires any right to occupy or use any
Real Property or any part thereof, or interest therein, as the same may be
amended, supplemented or modified.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.

 

“Lenders” means and includes Bank of Montreal and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 12.12 hereof.

 

“Lending Office” is defined in Section 10.4 hereof.

 

“Letter of Credit” is defined in Section 1.3(a) hereof.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (i) Total
Indebtedness as of such date to (ii) Total Asset Value as of such date.

 

“LIBOR” is defined in Section 1.4(b) hereof.

 

“LIBOR Index Rate” is defined in Section 1.4(b) hereof.

 

-36-

 

 

“LIBOR Quoted Rate” is defined in Section 1.4(a) hereof.

 

“LIBOR01 Page” is defined in Section 1.4(b) hereof. 

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Loan” is defined in Section 1.1 hereof and, as so defined, includes a Base Rate
Loan or a Eurodollar Loan, each of which is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Subsidiary Guaranties, if any, and each other instrument or document to be
delivered hereunder or thereunder or otherwise in connection therewith.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, performance, business, Property or
condition (financial or otherwise), results of operations or prospects of the
Borrower and its Subsidiaries taken as a whole, (b) a material impairment of the
ability of the Borrower or any Guarantor, taken as a whole, to perform its
obligations under any Loan Document or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower or any
Guarantor of any Loan Document or the rights and remedies of the Administrative
Agent and the Lenders thereunder.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion except as otherwise provided for herein.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereof.

 

“Mortgage Receivable” means a promissory note secured by a mortgage, deed of
trust, deed to secure debt or similar security interest made by a Person owning
an interest in real estate granting a Lien on such interest in real estate as
security for the payment of Indebtedness of which Borrower, a Guarantor or other
Subsidiary is the holder and retains the rights of collection of all payments
thereunder

 

“NOI” means, for the most recent Fiscal Quarter ended, annualized, with respect
to any wholly owned property of the Borrower, each Guarantor and the
Subsidiaries, all rental and other income (as determined by GAAP) attributable
to such property accruing for such period (adjusted to eliminate (a) the
straight lining of rents, (b) income from tenants in bankruptcy whose leases
have not been affirmed by the bankruptcy court, and (c) income from tenants
operating under default leases after expiration of any applicable notice and
cure periods with respect to the default in question) minus the amount of all
expenses (as determined in accordance with GAAP) incurred in connection with and
directly attributable to the ownership and operation of such property for such
period, including, without limitation, actual management fees and amounts
accrued for the payment of real estate taxes and insurance premiums, but
excluding any general and administrative expenses related to the operation of
the Borrower, any Guarantor or any Subsidiary, any interest expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs.

 

-37-

 

 



“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 



“Note” and “Notes” are defined in Section 1.10 hereof.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any Guarantor arising under or in relation to any
Loan Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.13(c) hereof.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulations or orders adopted by any State within the United
States.

 

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13 hereof).

 

-38-

 

 

“Participating Interest” is defined in Section 1.3(e) hereof.

 

“Participating Lender” is defined in Section 1.3(e) hereof.

 

“Patriot Act” is defined in Section 7.2(q) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender (including through participation
interests in Reimbursement Obligations) of the aggregate principal amount of all
Loans and L/C Obligations then outstanding.

 

“Permitted Acquisition” means the acquisition by Borrower, any Guarantor or any
Subsidiary of Real Estate Assets which, in the aggregate, are primarily leased
or intended to be leased primarily for industrial, manufacturing or distribution
purposes (including “flex” and warehouse uses) or other similar commercial
purposes of a type consistent with the Borrower’s business strategy, whether
such acquisition is accomplished by a direct purchase of such Real Estate Assets
or by a merger or acquisition of stock or other ownership interests or debt
securities such that the owner of such Real Estate becomes a Subsidiary.

 

“Permitted Liens” The following Liens, security interests and other
encumbrances:

 

(a) Liens in favor of Administrative Agent;

 

(b) Liens to secure taxes, assessments and other governmental charges which are
not delinquent or which are being contested in good faith and for which a
reserve shall have been established in accordance with GAAP;

 

(c) other than with respect to Borrowing Base Properties, Liens that do not
create a violation of Section 8.20 hereof;

 

(d) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations, and deposits with utility companies and other similar
deposits made in the ordinary course of business;

 

(e) Liens approved in writing by the Administrative Agent prior to their
creation based upon a written request of the Borrower or any Guarantor;

 

(f) encumbrances consisting of easements, rights of way, restrictions on the use
of real property, minor defects and irregularities in the title thereto, and
similar or minor Liens or encumbrances, none of which in the reasonable opinion
of the Agent interferes materially and adversely with the ordinary conduct of
the business of the Borrower, and which matters neither (x) individually or in
the aggregate could have a Material Adverse Effect nor (xx) individually or in
the aggregate could have a Material Adverse Effect on the value of a Borrowing
Base Property;

 

-39-

 

 

(g) other than with respect to Borrowing Base Properties, Liens that do not
create a violation of any term or provision of this Agreement or any document,
instrument or agreement related to the Indebtedness of any Real Estate Asset; or

 

(h) Leases entered into in the ordinary course of business.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Property” or “Properties” means, as to any Person, all types of real (including
the Real Property), personal, tangible, intangible or mixed property, including
leasehold estates created by Ground Leases, owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP, including, as to any Subsidiary, any Real Property owned by it.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rating Agency” means S&P, Fitch or Moody’s, as applicable.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Real Estate Assets” means those fixed and tangible properties consisting of
land, buildings and/or other improvements owned by the Borrower, any Guarantor
or any Subsidiary at the relevant time of reference thereto, but excluding all
leasehold interests other than leaseholds under Ground Leases which either have
an unexpired term of at least twenty-five (25) years or contain a purchase
option for nominal consideration.

 

“Real Property” or “Real Properties” means the real property owned by the
Borrower or any of its Subsidiaries.

 

-40-

 

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans, interests in Letters of Credit and Unused Commitments
constitute more than 50% of the sum of the total outstanding Loans, interests in
Letters of Credit, and Unused Commitments of the Lenders provided however, that,
in no event shall Required Lenders include fewer than two (2) unaffiliated
Lenders at any time when there are two (2) or more unaffiliated Lenders.

 

“Responsible Officer” means, with respect to Borrower, the chief executive
officer, president, chief financial officer, chief accounting officer,
treasurer, assistant treasurer, controller, general counsel or chief legal
officer or the chief operating officer of such Person.

 

“Restricted Payments” means dividends on or other distributions in respect of
any class or series of Stock, Stock Equivalents or other equity interests of the
Borrower or its Subsidiaries or the direct or indirect purchase, redemption,
acquisition, or retirement of any of the Borrower’s or a Subsidiaries’ Stock,
Stock Equivalents or other equity interest.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity securities.

 

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

-41-

 

 

“Subsidiary Guaranty” and “Subsidiary Guaranties” are defined in Section 4.1
hereof.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Tangible Net Worth” means, of any date of determination, the consolidated
stockholders’ equity of Borrower, plus accumulated depreciation and
amortization, minus (to the extent included when determining stockholders’
equity): (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any write
up in excess of the cost of such assets acquired, and (b) the aggregate of all
amounts appearing on the assets side of any such balance sheet for franchises,
licenses, permits, patents, patent applications, copyrights, trademarks, service
marks, trade names, goodwill, treasury stock, experimental or organizational
expenses and other like assets which would be classified as intangible assets
under GAAP, all determined on a consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Real Property under a Lease.

 

“Termination Date” means the earliest of (i) the Initial Termination Date, as
such date may be extended pursuant to Section 1.16, and (ii) the date on which
the Commitments are terminated in whole pursuant to Section 1.12, 9.2 or 9.3
hereof.

 

“Threshold Available Amount” means, at any date of its determination, an amount
equal to (a) the consolidated Borrowing Base Value for all Borrowing Base
Properties multiplied by (b) seventy percent (70%).

 

“Total Asset Value” means the sum of (a) Total Real Estate Asset Value, (b)
Borrower’s consolidated cash and Cash Equivalents, and (c) Borrower’s
consolidated marketable securities available for sale.

 

“Total Indebtedness” means, as of a given date, the sum of (a) Borrower’s
consolidated Indebtedness including all recourse and non-recourse mortgage debt,
letters of credit, net obligations under uncovered Hedging Agreements,
contingent obligations to the extent the obligations are binding, unsecured
debt, Capitalized Lease obligations (including Ground Leases), guarantees of
Indebtedness (excluding traditional carve-outs relating to non-recourse debt
obligations), subordinated debt, all consolidated secured debt of the Borrower,
(b) the aggregate outstanding principal amount of Loans and L/C Obligations, and
(c) amounts outstanding under any margin line facilities of the Borrower.

 

-42-

 

 

“Total Real Estate Asset Value” means the value derived by taking the aggregate
consolidated NOI from the Real Estate Assets and capitalizing it by using the
Capitalization Rate.

 

“Total Secured Recourse Indebtedness” means, as of any date of determination,
the amount of Total Indebtedness (including the face amount of all outstanding
letters of credit) which is recourse to, or has a deficiency guaranty provided
by, the Borrower (directly or by a guaranty thereof, but without duplication)
and is secured by a Lien, but excluding Customary Recourse Exceptions. For the
avoidance of doubt, if any such Indebtedness is partially guaranteed by the
Borrower, then solely the portion of such Indebtedness that is so guaranteed
shall constitute Total Secured Recourse Indebtedness for purposes of this
definition.

 

“Total Unencumbered Asset Value” means the sum of (a) Total Unencumbered Real
Estate Asset Value, (b) Borrower’s consolidated cash and Cash Equivalents that
are not subject to any Lien, and (c) Borrower’s consolidated marketable
securities available for sale that are not subject to any Lien.

 

“Total Unencumbered Real Estate Asset Value” means the value derived by taking
the aggregate consolidated NOI from the Unencumbered Real Estate Assets and
capitalizing it by using the Capitalization Rate.

 

“Total Unsecured Indebtedness” means, as of the date of determination, the
amount of Total Indebtedness (including the face amount of all outstanding
letters of credit) which is not secured by any Lien.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unencumbered Real Estate Asset” means, as of any date of determination, any
Real Estate Asset that is not subject to a Lien and is owned by a Borrower or
Subsidiary whose equity interest is not subject to any Lien.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unsecured Leverage Ratio” means, as at any date of determination, the ratio of
(i) Total Unsecured Indebtedness as of such date to (ii) Total Unencumbered
Asset Value as of such date.

 

“Unused Commitments” means, at any time, the difference between the Commitments
then in effect and the aggregate outstanding principal amount of Loans and L/C
Obligations.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

-43-

 

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.

 

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may, by written notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrower shall
neither be deemed to be in compliance with any financial covenant hereunder nor
out of compliance with any financial covenant hereunder if such state of
compliance or noncompliance, as the case may be, would not exist but for the
occurrence of a change in accounting principles after the Closing Date.

 

-44-

 

 

Section 6. Representations and Warranties.

 

The Borrower and each Guarantor represents and warrants to the Administrative
Agent, the Lenders, and the L/C Issuer as follows:

 

Section 6.1. Organization and Qualification. The Borrower is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Maryland. The Borrower has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying; except to the extent that the failure to do so
would not have a Material Adverse Effect.

 

Section 6.2. Subsidiaries. Each Subsidiary is (a) duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
organized and (b) has full and adequate power to own its Property and conduct
its business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying; except in each case referred to in clause (b) to the extent that
the failure to do so would not have a Material Adverse Effect. Schedule 6.2
hereto is a correct and complete copy of the organizational chart of Borrower
and its Subsidiaries as of the First Amendment Closing Date (including with
respect to future periods as to which this representation is required to be
remade, as updated from time to time as provided in Section 8.5(l)) and
identifies the jurisdiction of organization of Borrower and each Subsidiary. All
of the outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and, with respect to Subsidiaries
that are corporations, fully paid and nonassessable, and all such shares and
other equity interests indicated on Schedule 6.2 as owned by Borrower or a
Subsidiary are owned, beneficially and of record, by Borrower or such Subsidiary
free and clear of all Liens (other than Permitted Liens). There are no
outstanding commitments or other obligations of the Borrower or any Subsidiary
of the Borrower to issue, and no options, warrants or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of the Borrower or any Subsidiary of the Borrower.

 

Section 6.3. Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Guarantor has full right and authority to enter into the Loan Documents executed
by it, to guarantee the Obligations, Hedging Liability, and Bank Product
Obligations, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Borrower and each Guarantor
have been duly authorized, executed, and delivered by such Persons and
constitute valid and binding obligations of the Borrower and each Guarantor
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by the Borrower or any
Guarantor of any of the matters and things herein or therein provided for, (a)
contravene or constitute a default under any provision of law or any judgment,
injunction, order or decree binding upon the Borrower or any Guarantor or any
provision of the organizational documents (e.g., charter, certificate or
articles of incorporation and bylaws, certificate or articles of association and
operating agreement, partnership agreement, or other similar organizational
documents) of the Borrower or any Guarantor, (b) contravene or constitute a
default under any covenant, indenture or agreement of or affecting the Borrower
or any Guarantor or any of their Property, in each case where such contravention
or default, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect, or (c) result in the creation or imposition of
any Lien on any Property of the Borrower or any Guarantor (other than in favor
of the Administrative Agent for its benefit and/or the benefit of the Lenders
and the L/C Issuer).

 

-45-

 

 

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Credit to refinance existing indebtedness, to fund acquisitions, to
finance capital expenditures and working capital, for general corporate purposes
and to fund certain fees and expenses due to the Administrative Agent and/or
Lenders as contemplated herein. Neither the Borrower nor any Guarantor is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Loan or any other extension of credit made hereunder will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock. Margin stock (as hereinabove
defined) constitutes less than 25% of the assets of the Borrower and the
Guarantors.

 

Section 6.5. Financial Reports. The consolidated balance sheet of the Borrower
and its Subsidiaries as of September 30, 2014, and the related consolidated
statements of income, retained earnings and cash flows of Borrower and its
Subsidiaries for the Fiscal Year then ended, and the consolidated balance sheet
of the Borrower and its Subsidiaries as of June 30, 2015, and the related
consolidated statements of income, retained earnings and cash flows of Borrower
and its Subsidiaries for the Fiscal Quarter then ended, and accompanying notes
thereto, which financial statements are accompanied by the unqualified audit
report of independent public accountants heretofore furnished to the
Administrative Agent and the Lenders, fairly present, in all material respects,
the consolidated financial condition of Borrower and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent basis. None
of the Borrower or any Subsidiary has contingent liabilities which are material
to it other than as indicated on such financial statements or with respect to
future periods, on the financial statements furnished pursuant to Section 8.5
hereof).

 

-46-

 

 

Section 6.6. No Material Adverse Change. Since September 30, 2014, there has
been no change in the business, financial condition, operations, performance or
properties of the Borrower or any Subsidiary, which would reasonably be expected
to have a Material Adverse Effect.

 

Section 6.7. Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein, not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Borrower only
represents that the same were prepared on the basis of information and estimates
the Borrower believed to be reasonable.

 

Section 6.8. Trademavrks, Franchises, and Licenses. The Borrower and its
Subsidiaries own, possess, or have the right to use all patents, licenses,
franchises, trademarks, trade names, trade styles, copyrights, trade secrets,
know how, and confidential commercial and proprietary information to conduct
their businesses as now conducted, without known conflict with any patent,
license, franchise, trademark, trade name, trade style, copyright or other
proprietary right of any other Person except, in each case, where the failure to
do so would not have a Material Adverse Effect.

 

Section 6.9. Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, and local governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same would
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding, which, if adversely determined, could reasonably be expected to
result in revocation or denial of any material license, permit or approval, is
pending or, to the knowledge of the Borrower, threatened except where such
revocation or denial would not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for sales of
assets in the ordinary course of business). The assets owned by the Borrower and
each Guarantor are subject to no Liens, other than Permitted Liens.

 

Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against the Borrower or any Subsidiary or
any of their Property which if adversely determined, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect other
than as set forth on Schedule 6.11.

 

-47-

 

 

Section 6.12. Taxes. All tax returns required to be filed by the Borrower or any
Subsidiary in any jurisdiction have, in fact, been filed, and all Taxes upon the
Borrower or any Subsidiary or upon any of its Property, income or franchises,
which are shown to be due and payable in such returns, have been paid, except
such taxes, assessments, fees and governmental charges, if any, as are being
contested in good faith and by appropriate proceedings which prevent enforcement
of the matter under contest and as to which adequate reserves established in
accordance with GAAP have been provided. Adequate provisions in accordance with
GAAP for material taxes on the books of the Borrower and each Subsidiary have
been made for all open years, and for its current fiscal period.

 

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Guarantor of any Loan Document.

 

Section 6.14. Affiliate Transactions. Except as permitted by Section 8.14
hereof, neither the Borrower nor any Subsidiary is a party to any contracts or
agreements with any of its Affiliates on terms and conditions which are less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts or agreements between Persons not affiliated with each
other.

 

Section 6.15. Investment Company. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

Section 6.16. ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of and is in
compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under Section
4007 of ERISA. Neither the Borrower nor any Subsidiary has any contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title I
of ERISA.

 

Section 6.17. Compliance with Laws. (a) The Borrower and its Subsidiaries are in
compliance with the requirements of all Legal Requirements applicable to or
pertaining to their Property or business operations (including, without
limitation, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, zoning regulations and laws and regulations
establishing quality criteria and standards for air, water, land and toxic or
hazardous wastes and substances), where any such non-compliance, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

 

(b) Without limiting the representations and warranties set forth in Section
6.17(a) above, except for such matters, individually or in the aggregate, which
would not reasonably be expected to result in a Material Adverse Effect, the
Borrower represents and warrants that: (i) the Borrower and its Subsidiaries,
and each of the Real Properties, comply in all material respects with all
applicable Environmental Laws; (ii) the Borrower and its Subsidiaries have
obtained all governmental approvals required for their operations and each of
the Real Properties by any applicable Environmental Law; (iii) the Borrower and
its Subsidiaries have not, and the Borrower has no knowledge of any other Person
who has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Real Properties in any material
quantity and, to the knowledge of the Borrower, none of the Real Properties are
adversely affected by any Release, threatened Release or disposal of a Hazardous
Material originating or emanating from any other property; (iv) the Borrower and
its Subsidiaries have no notice or knowledge that the Real Properties contain or
have contained any: (1) underground storage tank or material amounts of asbestos
containing building material, (2) landfills or dumps, (3) hazardous waste
management facility as defined pursuant to RCRA or any comparable state law, or
(4) site on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law; (v) the Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Real Properties; (vi) the Borrower and its
Subsidiaries have no material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law; (vii) the Borrower and its Subsidiaries are not subject to, have no
notice or knowledge of and are not required to give any notice of any
Environmental Claim involving the Borrower or any Subsidiary or any of the Real
Properties, and there are no conditions or occurrences at any of the Real
Properties which could reasonably be anticipated to form the basis for an
Environmental Claim against the Borrower or any Subsidiary or such Real
Properties; (viii) none of the Real Properties are subject to any, and the
Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Real Properties in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at any of
the Real Properties which pose an unreasonable risk to the environment or the
health or safety of Persons.

 

-48-

 

 

Section 6.18. OFAC. (a) The Borrower is in compliance with the requirements of
all OFAC Sanctions Programs applicable to it, (b) each Subsidiary is in
compliance with the requirements of all OFAC Sanctions Programs applicable to
such Subsidiary, (c) the Borrower has provided to the Administrative Agent, the
L/C Issuer, and the Lenders all information regarding the Borrower, the
Subsidiaries and other Affiliates of the Borrower necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, and (d) to the Borrower’s knowledge, neither
the Borrower nor any of the Subsidiaries or other Affiliates of the Borrower is,
as of the Closing Date, named on the current OFAC SDN List.

 

Section 6.19. Other Agreements. Neither the Borrower nor any Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property, which default, if uncured, would reasonably
be expected to have a Material Adverse Effect.

 

Section 6.20. Solvency. The Borrower and its Subsidiaries are solvent, able to
pay their debts as they become due, and have sufficient capital to carry on
their business and all businesses which are currently contemplated to be
undertaken by them.

 

-49-

 

 

Section 6.21. No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 6.22. No Broker Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated thereby; and
the Borrower hereby agrees to indemnify the Administrative Agent and the Lenders
against, and agrees that it will hold the Administrative Agent and the Lenders
harmless from, any such claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred by the Borrower in connection
herewith or therewith and any out-of-pocket expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

 

Section 6.23. Condition of Property; Casualties; Condemnation. Except to the
extent that the same would not reasonably be expected to result in a Material
Adverse Effect, each Real Property, (a) is in good repair, working order and
condition, normal wear and tear excepted, (b) is free of structural defects, (c)
is not subject to material deferred maintenance, (d) has and will have all
building systems contained therein in good repair, working order and condition,
normal wear and tear excepted and (e) is not located in a flood plain or flood
hazard area, or if located in a flood plain or flood hazard area is covered by
full replacement cost (or otherwise in compliance with the Federal Flood
Disaster Protection Act of 1973 or any successor statute thereto) flood
insurance. For the avoidance of doubt, in no event shall the representations
contained in the foregoing clause (a) through (d) be deemed to be applicable to
any Property owned by a Tenant. None of the Real Properties is currently
materially adversely affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy which is not in the process of being
repaired. No condemnation or other like proceedings that has had, or would
reasonably be expected to result in, a Material Adverse Effect, is pending,
served or, to the knowledge of the Borrower, threatened against any Real
Property. Promptly after the request of the Administrative Agent, the Borrower
shall deliver a current property condition report, in form and substance
reasonably acceptable to Administrative Agent from an independent engineering or
architectural firm reasonably acceptable to Administrative Agent, with respect
to any Borrowing Base Property specified by Administrative Agent that, in the
reasonable determination of the Administrative Agent, has a maintenance or
structural issue that would materially and adversely affect the value or use of
such Eligible Property.

 

Section 6.24. Legal Requirements and Zoning. Except where the failure of any of
the following to be true and correct would not have a Material Adverse Effect,
the use and operation of each Real Property constitutes a legal use (including
legally nonconforming use) under applicable zoning regulations (as the same may
be modified by special use permits or the granting of variances) and complies in
all material respects with all Legal Requirements, and does not violate in any
material respect any approvals, restrictions of record or any material agreement
affecting any such Real Property (or any portion thereof).

 

Section 6.25. REIT Status. The Borrower (a) is a REIT, (b) has not revoked its
election to be a REIT, and (c) for its current “tax year” as defined in the Code
is and for all prior tax years subsequent to its election to be a REIT has been
entitled to a dividends paid deduction which meets the requirements of Section
857 of the Code.

 

-50-

 

 

Section 6.26. EEA Financial Institution. No Borrower or Guarantor is an EEA
Financial Institution.

 

Section 7. Conditions Precedent.

 

Section 7.1. All Credit Events. At the time of each Credit Event:

 

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects
where not already qualified by materiality or Material Adverse Effect, otherwise
in all respects as of said time, except to the extent the same expressly relate
to an earlier date, in which case the same shall be true and correct in all
material respects where not already qualified by materiality or Material Adverse
Effect, otherwise in all respects as of such earlier date;

 

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event and, after giving effect to such
extension of credit, the Credit Availability, as then determined and computed,
shall be no less than $0;

 

(c) in the case of a Borrowing, the Administrative Agent shall have received the
notice required by Section 1.6 hereof, and the L/C Issuer shall have received
(i) in the case of the issuance of any Letter of Credit, a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1 hereof, and (ii) in the case of an extension or increase in the
amount of a Letter of Credit, a written request therefor, in a form acceptable
to the L/C Issuer, together with any fees called for by Section 2.1 hereof; and

 

(d) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, the L/C Issuer or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections (a)
through (c), inclusive, of this Section 7.1; provided, however, that the Lenders
may continue to make advances under the Credit, in the sole discretion of the
Lenders, notwithstanding the failure of the Borrower to satisfy one or more of
the conditions set forth above and any such advances so made shall not be deemed
a waiver of any Default or Event of Default or other condition set forth above
that may then exist.

 

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

 

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrower, each Guarantor, and the Lenders;

 

-51-

 

 

(b) if requested by any Lender, the Administrative Agent shall have received, a
Note payable to such Lender and duly executed Note of the Borrower dated the
Closing Date and otherwise in compliance with the provisions of Section 1.10
hereof;

 

(c) the Administrative Agent shall have received evidence of insurance required
to be maintained under the Loan Documents;

 

(d) the Administrative Agent shall have received certified copies of the
Borrower’s and each Guarantor’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto;

 

(e) the Administrative Agent shall have received certified copies of resolutions
authorizing the execution, delivery and performance by the Borrower and each
Guarantor of this Agreement and the other Loan Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on the Borrower’s and each Guarantor’s behalf;

 

(f) the Administrative Agent shall have received copies of the certificates of
good standing for the Borrower and each Guarantor (dated no earlier than thirty
(30) days prior to the Closing Date) from the office of the secretary of the
state (or similar office) of its incorporation or organization and of each state
in which an Initial Borrowing Base Property is located where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that the failure to do so would not have a
Material Adverse Effect;

 

(g) the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;

 

(h) the Administrative Agent shall have received the initial fees called for by
Section 2.1 hereof;

 

(i) the capital and organizational structure of the Borrower and its
Subsidiaries shall be reasonably satisfactory to the Administrative Agent;

 

(j) the Administrative Agent shall have received (i) a copy of the audited
consolidated balance sheet of Borrower and its Subsidiaries for the Fiscal Year
ended September 30, 2014 and the consolidated statements of income, retained
earnings, and cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous Fiscal Year, (ii) a copy of the
Borrower’s projections for the following two Fiscal Years including consolidated
projections of revenues, expenses and balance sheet on a quarter-by-quarter
basis, with such projections in reasonable detail prepared by the Borrower
(which shall include a summary of all significant assumptions made in preparing
such projections), and (iii) an Available Amount Certificate showing the
computation of the Available Amount with the inclusion of the Initial Borrowing
Base Properties, each in form and substance reasonably acceptable to the
Administrative Agent;

 

-52-

 

 

(k) intentionally omitted;

 

(l) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Borrower and each Guarantor evidencing
the absence of Liens on its Property except for Permitted Liens or as otherwise
permitted by Section 8.7 hereof;

 

(m) the Administrative Agent shall have received a written opinion of counsel to
the Borrower and each Guarantor, in form and substance reasonably acceptable to
the Administrative Agent;

 

(n) the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower and each Guarantor; and the
Administrative Agent and the Borrower shall have received the Internal Revenue
Service Forms and any applicable attachments required by Section 12.1(g)(ii);

 

(o) the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request; and

 

(p) the Administrative Agent and any Lender shall have received any information
or materials reasonably required by the Administrative Agent or such Lender in
order to assist the Administrative Agent or such Lender in maintaining
compliance with (i) the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) and (ii) any applicable “know
your customer” or similar rules and regulations.

 

Section 7.3. Eligible Property Additions and Deletions of Borrowing Base
Properties.

 

(a) As of the Closing Date, the Borrower represents and warrants to the Lenders
and the Administrative Agent that the Initial Borrowing Base Properties qualify
as Eligible Properties and that the information provided on Schedule 1.1 is true
and correct.

 

(b) Upon not less than ten (10) Business Days prior written notice from the
Borrower to the Administrative Agent, the Borrower may, from time to time,
request that a Real Property be added (subject to the other requirements for a
Real Property qualifying as an Eligible Property) as a Borrowing Base Property,
and such Real Property shall be added as a Borrowing Base Property upon
Administrative Agent’s satisfaction that the following conditions have been met
(collectively, the “Eligibility Conditions”):

 

(1) the Administrative Agent shall have received an Available Amount Certificate
including the addition of such Real Property to the Borrowing Base Value on a
pro forma basis;

 

-53-

 

 

 

(2) if the Subsidiary owning such Real Property is not a Guarantor (each, a “New
Guarantor”) the Administrative Agent shall have received a duly executed
Additional Guarantor Supplement from such New Guarantor, together with the
following:

 

(A) the Administrative Agent shall have received copies of such New Guarantor’s
articles of incorporation and bylaws (or comparable organizational documents)
and any amendments thereto, certified in each instance by its Secretary or
Assistant Secretary;

 

(B) the Administrative Agent shall have received copies of resolutions of such
New Guarantor’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and the consummation of the transactions contemplated thereby, together with
specimen signatures of the persons authorized to execute such documents on such
New Guarantor’s behalf, all certified in each instance by its Secretary or
Assistant Secretary or other Authorized Representative;

 

(C) the Administrative Agent shall have received copies of the certificates of
good standing for such New Guarantor from the office of the secretary of the
state (or similar office) of its incorporation or organization and of each state
in which a Borrowing Base Property is located; and

 

(D) the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for such New Guarantor;

 

(3) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against any such New Guarantor and such Real
Property evidencing the absence of Liens, except for Permitted Liens or as
otherwise permitted by Section 8.7 hereof; and

 

(4) the Administrative Agent shall have received a certificate evidencing
compliance with the Borrowing Base Requirements on a pro forma basis.

 

(c) In the event that any Borrowing Base Property shall at any time cease to
constitute an Eligible Property, (i) the Borrower shall, as soon as reasonably
possible after obtaining knowledge thereof, notify the Administrative Agent in
writing of the same and (ii) such Real Property shall automatically cease to
constitute a Borrowing Base Property from the date that the same ceased to
constitute an Eligible Property until such time as the same again qualifies as
an Eligible Property and is added by the Borrower as a Borrowing Base Property
in accordance with the preceding paragraph. Similarly, in the event that the
Borrowing Base Requirements shall at any time be violated, (A) the Borrower
shall, within five (5) Business Days after obtaining knowledge of such failure,
notify the Administrative Agent in writing of the same, which written notice
shall include a designation by the Borrower of any Real Property or Real
Properties to be deleted as Borrowing Base Properties in order to restore
compliance with the Borrowing Base Requirements, and (B) each such Real Property
shall automatically cease to constitute a Borrowing Base Property from the date
of such written notice until such time as the same is again added by the
Borrower as a Borrowing Base Property in accordance with such preceding
paragraph (provided that the addition does not result in a violation of the
Borrowing Base Requirements).

 

-54-

 

 

(d) Upon not less than three (3) Business Days prior written notice from
Borrower to the Administrative Agent, the Borrower may, from time to time,
designate that a Real Property be deleted as a Borrowing Base Property. Such
notice shall be accompanied by an Available Amount Certificate setting forth the
components of the Available Amount as of the deletion of the designated Real
Property as a Borrowing Base Property, and Borrower’s certification in such
detail as reasonably required by the Administrative Agent that no Default or
Event of Default is then continuing (including after taking into account the
deletion of such Borrowing Base Property), and Borrower’s certification in such
detail as reasonably required by the Administrative Agent that no Default or
Event of Default is then continuing (including after taking into account the
deletion of such Borrowing Base Property) and that such deletion shall not
result in a violation of the Borrowing Base Requirements. Upon the deletion of a
Real Property as a Borrowing Base Property (whether automatically or as a result
of an election by the Borrower, as described above), the Guarantor which owned
such Real Property, but that does not otherwise own any other Borrowing Base
Property, shall, upon the Borrower’s written request, be released from its
obligations under this Agreement or, if applicable, its separate Subsidiary
Guaranty and any other Loan Documents pursuant to lien releases and other
documentation reasonably acceptable to the Borrower and the Administrative
Agent.

 

Section 8. Covenants.

 

The Borrower and each Guarantor agrees that, so long as any credit is available
to or in use by the Borrower hereunder, except to the extent compliance in any
case or cases is cured or waived in writing pursuant to the terms of Section
12.13 hereof:

 

Section 8.1. Maintenance of Existence. The Borrower shall, and shall cause each
Guarantor to, preserve and maintain its existence, except as otherwise provided
in Section 8.10(c) hereof. The Borrower shall, and shall cause each Guarantor
to, preserve and keep in force and effect all licenses, permits, franchises,
approvals, patents, trademarks, trade names, trade styles, copyrights, and other
proprietary rights necessary to the proper conduct of its business, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause each
Guarantor to, maintain, preserve, and keep all of its Property in working
condition and order (ordinary wear and tear and damage by casualty excepted),
and the Borrower and each Guarantor shall, from time to time, make all necessary
repairs, renewals, replacements, additions, and betterments to its Property so
that such Property shall at all times be fully preserved and maintained, except
(i) to the extent that, in the reasonable business judgment of such Person, any
such Property is no longer necessary for the proper conduct of the business of
such Person and (ii) where the failure to do so would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. The
Borrower shall not, and shall not permit any Guarantor to, amend, modify or
terminate any material contract or agreement to which it is a party if such
amendment, modification or termination or waiver would reasonably be expected to
cause a Material Adverse Effect.

 

-55-

 

 

Section 8.3. Taxes and Assessments. The Borrower and each Guarantor shall, or
shall cause its Tenants to, duly pay and discharge all Taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves established in accordance with GAAP are
provided therefor.

 

Section 8.4. Insurance. The Borrower shall insure and keep insured, and shall
cause each Subsidiary to insure and keep insured, with financially sound and
reputable insurance companies all insurable Property owned by it which is of a
character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including, without limitation, business
interruption, employers’ and public liability risks) with financially sound and
reputable insurance companies as and to the extent usually insured by Persons
similarly situated and conducting similar businesses. The Borrower shall, upon
the request of the Administrative Agent, furnish to the Administrative Agent and
the Lenders a certificate setting forth in summary form the nature and extent of
the insurance maintained pursuant to this Section 8.4.

 

Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain proper books of records and accounts reasonably
necessary to prepare financial statements required to be delivered pursuant to
this Section 8.5 in accordance with GAAP and shall furnish to the Administrative
Agent, each Lender, the L/C Issuer and each of their duly authorized
representatives such information respecting the business and financial condition
of the Borrower and each Subsidiary as the Administrative Agent or such Lender
may reasonably request; and without any request, shall furnish to the
Administrative Agent, the Lenders and L/C Issuer:

 

(a) as soon as available, and in any event no later than ninety (90) days after
the last day each Fiscal Year of the Borrower, a copy of the audited
consolidated balance sheet of the Borrower and its Subsidiaries as of the last
day of the Fiscal Year then ended and the consolidated statements of income,
retained earnings, and cash flows of the Borrower and its Subsidiaries for the
Fiscal Year then ended, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures for the previous Fiscal Year,
accompanied by an unqualified opinion of PKF O’Connor Davies or any other
independent public accountants of recognized national standing, selected by the
Borrower and Agent reasonably satisfactory to the Administrative, to the effect
that the consolidated financial statements have been prepared in accordance with
GAAP and present fairly in all material respects in accordance with GAAP the
consolidated financial condition of the Borrower and its Subsidiaries as of the
close of such Fiscal Year and the results of their operations and cash flows for
the Fiscal Year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards;

 

-56-

 

 

 

(b) within the period provided in subsection (a) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;

 

(c) as soon as available, and in any event no later than forty-five (45) days
after the last day of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower (commencing with the Fiscal Quarter ending on December 31,
2015), a copy of the consolidated balance sheet of the Borrower and its
Subsidiaries as of the last day of such Fiscal Quarter and the consolidated
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the Fiscal Quarter and for the Fiscal Year-to-date period then
ended, each in reasonable detail showing, in comparative form, the figures for
the corresponding date and period in the previous Fiscal Year, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year-end audit adjustments) and certified to by its chief financial officer
or another officer of the Borrower reasonably acceptable to the Administrative
Agent;

 

(d) together with the financial statements delivered pursuant to clauses (a) and
(c) of this Section, an Available Amount Certificate showing the computation of
the Available Amount in reasonable detail as of the close of business on the
last day of such Fiscal Quarter, prepared by the Borrower and certified to by
its chief financial officer or another officer of the Borrower reasonably
acceptable to the Administrative Agent;

 

(e) with each of the financial statements delivered pursuant to subsections (a)
and (c) above, a compliance certificate (“Compliance Certificate”) in the form
attached hereto as Exhibit E signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower or another officer of
the Borrower reasonably acceptable to the Administrative Agent to the effect
that to such officer’s knowledge and belief no Default or Event of Default has
occurred during the period covered by such statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken or
being taken by the Borrower or any Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.20 hereof;

 

(f) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s, the Borrower’s or any Subsidiary’s
operations and financial affairs given to it by its independent public
accountants and submitted to the board of directors (or similar governing body)
of the Borrower;

 

-57-

 

 

(g) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by Borrower or any Subsidiary
to its stockholders or other equity holders, and copies of each regular,
periodic or special report, registration statement or prospectus (including all
Form 10-K, Form 10-Q and Form 8-K reports) filed by the Borrower or any
Subsidiary with any securities exchange or the Securities and Exchange
Commission or any successor agency;

 

(h) promptly after receipt thereof, if any, a copy of each audit made by any
regulatory agency of the books and records of the Borrower or any Subsidiary or
of notice of any material noncompliance with any applicable Legal Requirements
relating to the Borrower or any Subsidiary, or its business;

 

(i) as soon as available, and in any event within sixty (60) days after the end
of each Fiscal Year of the Borrower, a copy of the Borrower’s projections for
the following year including consolidated projections of revenues, expenses and
balance sheet on a quarter-by-quarter basis, with such projections in reasonable
detail prepared by the Borrower and in form satisfactory to the Administrative
Agent (which shall include a summary of all significant assumptions made in
preparing such projections);

 

(j) notice of any Change of Control;

 

(k) promptly after any knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice of (i) any threatened (in
writing) or pending litigation or governmental or arbitration proceeding or
labor controversy against the Borrower or any Subsidiary or any of their
Property which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect, (ii) the occurrence of any other matter which would
reasonably be expected to have a Material Adverse Effect or (iii) the occurrence
of any Default or Event of Default;

 

(l) with each of the financial statements delivered pursuant to subsections (a)
and (c) above, if there have been any changes to the organizational list of the
Borrower and the Subsidiaries during the most recently ended Fiscal Quarter, a
revised organizational list, together with a summary of the changes; and 

 

(m) promptly after the request the Administrative Agent or the Required Lenders,
any other information or report reasonably requested by such Person(s); and

 

(n) promptly and in any event within 5 Business Days after knowledge thereof, a
written notice to the Administrative Agent of any change of its Credit Rating
from any Rating Agency.

 

Section 8.6. Inspection. The Borrower shall, and shall cause each Subsidiary to,
permit the Administrative Agent, each Lender, the L/C Issuer, and its duly
authorized representatives and agents to visit and inspect any of its Property,
corporate books, and financial records, to examine and make copies of its books
of accounts and other financial records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers, employees
and independent public accountants (and by this provision the Borrower hereby
authorizes such accountants to discuss with the Administrative Agent, such
Lenders and L/C Issuers (or any of their affiliates) the finances and affairs of
the Borrower and its Subsidiaries) at such reasonable times as the
Administrative Agent may designate, with reasonable prior notice to the
Borrower, provided, that the Borrower shall not be required to pay the
Administrative Agent for such inspections no more often than once in any period
of twelve (12) consecutive months unless an Event of Default has occurred and is
continuing. The Administrative Agent shall use reasonable efforts to coordinate
inspections undertaken in accordance with this Section 8.6 to (i) minimize the
administrative burden of such inspections on the Borrower and their
Subsidiaries, (ii) minimize the interference with the business of the Borrower
and their Subsidiaries and (iii) not disturb the occupancy of any Real Property
by any Tenant.

 

-58-

 

 

Section 8.7. Liens. The Borrower shall not, nor shall it permit any Guarantor
to, create, incur or permit to exist any Lien of any kind on any Property owned
by any such Person, other than (a) Permitted Liens and (b) Liens existing on the
First Amendment Closing Date and listed in Schedule 8.7 hereto and any
modification, replacement, renewal or extensions (but not increases thereof).

 

Section 8.8. Investments, Acquisitions, Loans and Advances. The Borrower shall
not, nor shall it permit any Subsidiary to (i) directly or indirectly, make,
retain or have outstanding any investments (whether through the purchase of
stock or obligations or otherwise) in any Person, real property or improvements
on real property, or any loans, advances, lines of credit, mortgage loans or
other financings (including pursuant to sale/leaseback transactions) to any
other Person, or (ii) acquire any real property, improvements on real property
or all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent, with respect to the Borrower or any Subsidiary, any of the
following:

 

(a) investment in Cash Equivalents;

 

(b) investments existing or contemplated on the date hereof and listed on
Schedule 8.8 hereto;

 

(c) investments in derivatives and hedges made in the ordinary course of the
such Person’s business in connection with managing risk for which the Borrower,
any Guarantor or any Subsidiary has actual exposure (and not for speculative
purposes) including, without limitation, Hedging Agreements;

 

(d) investments in Permitted Acquisitions;

 

(e) investments by the Borrower in one or more Guarantors or by a Guarantor in
the Borrower or one or more other Guarantors;

 

(f) investments in Mortgage Receivables not to exceed $5,000,000 in the
aggregate;

 

-59-

 

 

(g) investments in marketable securities available for sale; or

 

(h) any other investments otherwise approved by the Required Lenders.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the book value (as defined in GAAP) thereof, and loans and advances shall be
taken at the principal amount thereof then remaining unpaid.

 

Section 8.9. Mergers, Consolidations and Sales. Except with respect to an
acquisition of an Eligible Property or otherwise with the prior written consent
of the Required Lenders (which shall not be unreasonably withheld, conditioned
or delayed), the Borrower shall not, nor shall it permit any Subsidiary to, be a
party to any merger or consolidation, or sell, transfer, lease or otherwise
dispose of all or any part of its Property, including any disposition of
Property as part of a sale and leaseback transaction, or enter into any joint
venture; provided, however, so long as no Default or Event of Default is then
continuing, this Section shall not apply to nor operate to prevent:

 

(a) the sale, transfer, lease or other disposition of Property of the Borrower
or any of its Subsidiaries to one another in the ordinary course of its
business;

 

(b) the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the entity surviving the merger;

 

(c) the sale, transfer or other disposition of any tangible personal property in
the ordinary course of business;

 

(d) Leases of portions of any Real Property to Tenants;

 

(e) any sale, transfer, lease or other disposition of Property of the Borrower
or any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) that is not otherwise expressly permitted by the
foregoing clauses and for net consideration that is not more than twenty percent
(20%) of the Total Asset Value on the last day of the Fiscal Quarter immediately
preceding such sale, transfer, lease or other disposition;

 

(f) the Borrower may issue or sell equity interests; provided that the Borrower
shall remain in compliance with the definition of Change of Control; and

 

(g) to the extent constituting an Investment, transactions expressly permitted
under Section 8.8, and the sale or disposition thereof, including, without
limitation, Borrower’s portfolio of securities investments.

 

Section 8.10. Maintenance of Subsidiaries. The Borrower shall not assign, sell
or transfer, nor shall it permit any of its Subsidiaries to issue, assign, sell
or transfer, any shares of capital stock or other equity interests of any of the
Borrower’s Subsidiaries that are Guarantors to any Person that is not a
wholly-owned direct or indirect subsidiary of the Borrower; provided, however,
that the foregoing shall not operate to prevent (a) Liens on the capital stock
or other equity interests of Guarantors granted to the Administrative Agent, (b)
the issuance, sale and transfer to any Person of any shares of capital stock of
a Guarantor solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Guarantor, and (c) any
transaction permitted by Section 8.9(b) above.

 

-60-

 

 

Section 8.11. ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed could reasonably be expected to
result in the imposition of a Lien against any of its Property. The Borrower
shall, and shall cause each Subsidiary to, promptly notify the Administrative
Agent and each Lender of: (a) the occurrence of any reportable event (as defined
in Section 4043 of ERISA) with respect to a Plan, (b) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor, (c) its intention to terminate or withdraw from any Plan, and
(d) the occurrence of any event with respect to any Plan which would result in
the incurrence by the Borrower or any Subsidiary of any material liability, fine
or penalty, or any material increase in the contingent liability of the Borrower
or any Subsidiary with respect to any post-retirement Welfare Plan benefit. The
Borrower shall not, and shall not permit any Subsidiary to, permit any of its
respective assets to become or be deemed to be “plan assets” within the meaning
of ERISA, the Code or any of the respective regulations promulgated thereunder.

 

Section 8.12. Compliance with Laws. (a) The Borrower shall, and shall cause each
Subsidiary to, comply in all respects with all Legal Requirements applicable to
or pertaining to its Property or business operations, where any such
noncompliance, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

(b) The Borrower shall, and shall cause each Subsidiary to, at all times, do the
following to the extent the failure to do so, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect: (i) comply in
all material respects with, and maintain each of the Real Properties in
compliance in all material respects with, all applicable Environmental Laws;
(ii) require that each Tenant of any of the Real Properties or any part thereof
comply in all material respects with all applicable Environmental Laws; (iii)
obtain and maintain in full force and effect all material governmental approvals
required by any applicable Environmental Law for operations at each of the Real
Properties; (iv) cure any material violation of applicable Environmental Laws by
it or at any of the Real Properties; (v) not allow the presence or operation at
any of the Real Properties of any (1) landfill or dump or (2) hazardous waste
management facility or solid waste disposal facility as defined pursuant to RCRA
or any comparable state law; (vi) not manufacture, use, generate, transport,
treat, store, release, dispose or handle any Hazardous Material at any of the
Properties except in the ordinary course of its business and in de minimis
amounts; (vii) within ten (10) Business Days after receipt of written notice of
the same in connection with the Borrower, any Subsidiary or any of the Real
Properties, notify the Administrative Agent in writing of, and provide any
reasonably requested documents with respect to, any of the following: (1) any
material liability for response or corrective action, natural resource damage or
other harm pursuant to CERCLA, RCRA or any comparable state law; (2) any
material Environmental Claim; (3) any material violation of an Environmental Law
or material Release, threatened Release or disposal of a Hazardous Material; (4)
any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition which would reasonably be expected to have a Material
Adverse Effect; (viii) conduct, at its expense, any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required to be
performed by any applicable Environmental Law, (ix) abide by and observe any
restrictions on the use of the Real Properties imposed by any Governmental
Authority as set forth in a deed or other instrument affecting the Borrower’s or
any Subsidiary’s interest therein; (x) promptly provide or otherwise make
available to the Administrative Agent any reasonably requested environmental
record concerning the Real Properties which the Borrower or any Subsidiary
possesses or can reasonably obtain; and (xi) perform, satisfy, and implement any
operation or maintenance actions required by any Governmental Authority or
Environmental Law or included in any no further action letter or covenant not to
sue issued by any Governmental Authority under any Environmental Law.

 

-61-

 

 

Section 8.13. Compliance with OFAC Sanctions Programs. (a) The Borrower shall at
all times comply with the requirements of all OFAC Sanctions Programs applicable
to the Borrower and shall cause each of its Subsidiaries to comply with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary.

 

(b) The Borrower shall provide the Administrative Agent, the L/C Issuer, and the
Lenders any information regarding the Borrower, its Subsidiaries and each of its
other Affiliates necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs; subject, however,
in the case of Affiliates (other than the Subsidiaries), to the Borrower’s
ability to provide information applicable to them.

 

(c) If the Borrower obtains actual knowledge or receives any written notice that
the Borrower, any Subsidiary or any other Affiliate of the Borrower is named on
the then current OFAC SDN List (such occurrence, an “OFAC Event”), the Borrower
shall promptly (i) give written notice to the Administrative Agent, the L/C
Issuer, and the Lenders of such OFAC Event, and (ii) comply with all applicable
Legal Requirements with respect to such OFAC Event (regardless of whether the
party included on the OFAC SDN List is located within the jurisdiction of the
United States of America), including the OFAC Sanctions Programs, and the
Borrower hereby authorizes and consents to the Administrative Agent, the L/C
Issuer, and the Lenders taking any and all steps the Administrative Agent, the
L/C Issuer, or the Lenders deem necessary, in their sole but reasonable
discretion, to avoid violation of all applicable Legal Requirements with respect
to any such OFAC Event, including the requirements of the OFAC Sanctions
Programs (including the freezing and/or blocking of assets and reporting such
action to OFAC).

 

Section 8.14. Burdensome Contracts With Affiliates. The Borrower shall not, nor
shall it permit any Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates on terms and conditions which
are less favorable to the Borrower or such Subsidiary than would be usual and
customary in similar contracts, agreements or business arrangements between
Persons not affiliated with each other.

 

-62-

 

 



Section 8.15. No Changes in Fiscal Year. The Fiscal Year of the Borrower and its
Subsidiaries ends on September 30 of each year; and the Borrower shall not, nor
shall it permit any Subsidiary to, change its Fiscal Year from its present
basis.

 

Section 8.16. Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Guarantor, the Borrower shall provide the Administrative
Agent and the Lenders notice thereof and timely comply with the requirements of
Section 4.2 hereof.

 

Section 8.17. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any Subsidiary to, engage in any business or activity if, as a
result thereof, the general nature of the business of any Subsidiary would be
changed in any material respect from the general nature of the business engaged
in by it as of the Closing Date.

 

Section 8.18. Use of Proceeds. The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.

 

Section 8.19. No Restrictions. Except as provided herein, the Borrower shall
not, nor shall it permit any Guarantor to, directly or indirectly create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Guarantor to: (a) pay dividends or make any other distribution on any capital
stock or other equity interests owned by the Borrower or any other Subsidiary,
(b) pay any indebtedness owed to the Borrower or any other Subsidiary, or (c)
guarantee the Obligations, Hedging Liability, and Bank Product Obligations
and/or grant Liens on its assets to the Administrative Agent.

 

Section 8.20. Financial Covenants.

 

(a) Maximum Leverage Ratio. As of the last day of each Fiscal Quarter of the
Borrower commencing with the Fiscal Quarter ending September 30, 2015, the
Borrower shall not permit the Leverage Ratio to be greater than 0.60 to 1.00.

 

(b) Minimum Debt Service Coverage Ratio. As of the last day of each Fiscal
Quarter of the Borrower commencing with the Fiscal Quarter ending September 30,
2015, the Borrower shall not permit the Debt Service Coverage Ratio to be less
than 1.25 to 1.00.

 

(c) Maximum Total Secured Recourse Indebtedness to Total Asset Value Ratio. The
Borrower shall not, as of the last day of each Fiscal Quarter of the Borrower
commencing with the Fiscal Quarter ending September 30, 2015, permit the ratio
of (i) Total Secured Recourse Indebtedness as of the last day of such Fiscal
Quarter to (ii) Total Asset Value as of such date to be greater than 0.10 to
1.00.

 

(d) Unsecured Leverage Ratio. As of the last day of each Fiscal Quarter of the
Borrower (i) occurring during the period commencing on the Closing Date through
and including December 31, 2016, the Borrower shall not permit the Unsecured
Leverage Ratio to be greater than 0.70 to 1.00 and (ii) during the period ending
on March 31, 2017 or at any time thereafter, the Borrower shall not permit the
Unsecured Leverage Ratio to be greater than 0.60 to 1.00.

 



-63-

 





(e) Maintenance of Tangible Net Worth. The Borrower shall at all times maintain
Tangible Net Worth of not less than the sum of (a) $475,000,000 plus (b) 75% of
the aggregate net proceeds received by the Borrower or any of its Subsidiaries
after the Closing Date in connection with any offering of Stock or Stock
Equivalents.

 

(f) Corporate Debt Yield. As of the last day of each Fiscal Quarter of the
Borrower commencing with the Fiscal Quarter ending September 30, 2015, the
Borrower shall maintain a Corporate Debt Yield of not less than eleven percent
(11%).

 

Section 8.21. Electronic Delivery of Certain Information. (a) Documents,
including financial reports to be delivered pursuant to Section 8.5 hereof,
required to be delivered pursuant to this Agreement may be delivered by
electronic communication and delivery, including, the Internet, including the
website maintained by the Securities and Exchange Commission, e-mail or intranet
websites to which the Administrative Agent and each Lender have access
(including a commercial, third-party website or a website sponsored or hosted by
the Administrative Agent) provided that the foregoing shall not apply to (i)
notices to any Lender (or the L/C Issuer) pursuant to Section 1. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered on the date and time on which the Administrative Agent or the Borrower
posts such documents or the documents become available on a commercial website
and the Borrower notifies the Administrative Agent of said posting by causing an
e-mail notification to be sent to an e-mail address specified from time to time
by the Administrative Agent and provides a link thereto; provided if such notice
or other communication is not sent or posted during the normal business hours of
the recipient on a Business Day, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Chicago time on the opening of business on the
next Business Day for the recipient. Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
certificates required by Sections 8.5(d) and 8.5(e) to the Administrative Agent.
Except for the certificates required by Sections 8.5(d) and 8.5(e), the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.

 

(b) Documents required to be delivered pursuant to Section 1 may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

 

Section 8.22. REIT Status. The Borrower shall maintain its status as a REIT and
all of the representations and warranties set forth in Section 6.25 shall remain
true and correct at all times.

 

Section 8.23. Restricted Payments. Borrower and its Subsidiaries shall be
permitted to declare and pay distributions, dividends or redemptions from time
to time in amounts determined by the Borrower; provided, however if any Default
described in Section 9.1(a), (j) or (k) or Event of Default has occurred and is
continuing, the Borrower and its Subsidiaries may only pay dividends as are
necessary to maintain Monmouth REIT’s status as a real estate investment trust
under applicable Legal Requirements.

 



-64-

 





Section 8.24. Depository Bank. Within ninety (90) days of the Closing Date, the
Borrower shall transfer its operating and depository accounts to the
Administrative Agent (or one of its Affiliates, as designated in writing by the
Administrative Agent to the Borrower). Within sixty (60) days of the date on
which the Borrower transfers its operating and depository accounts to the
Administrative Agent pursuant to the immediately preceding sentence, the
Borrower shall notify each Tenant that all payments due under Leases shall be
directed to such operating and depository accounts. Following such transfer and
until the Termination Date, the Borrower shall maintain its operating and
depository accounts with the Administrative Agent (or such designated
Affiliate).

 

Section 8.25. Borrowing Base Requirements. The Borrower shall cause the
Borrowing Base to at all times comply with the Borrowing Base Requirements;
provided that if the requirements of the definition of Borrowing Base
Requirements are not met at any time, then within five (5) Business Days after
obtaining knowledge of such failure (i) the Borrower shall have cured such
failure in accordance with Section 7.3(c) hereof and (ii) the Borrower shall
have delivered an updated Available Amount Certificate in form and substance
reasonably acceptable to the Administrative Agent evidencing the removal of any
applicable Eligible Property’s Borrowing Base Value from the Borrowing Base to
the extent necessary to cause such failure to no longer exist.

 

Section 9. Events of Default and Remedies.

 

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a) default in the payment when due of (i) all or any part of the principal of
any Loan (whether at the stated maturity thereof or at any other time provided
for in this Agreement, including a mandatory prepayment required by Section
1.8(b)), (ii) any Reimbursement Obligation (except in any case in which a Loan
has been made in the amount of the Reimbursement Obligations then due and the
proceeds thereof applied to pay such Reimbursement Obligations as contemplated
by Section 1.2(c)) (iii) any interest for a period of three (3) days after such
payment is due or (iv) any fee or other Obligation payable hereunder or under
any other Loan Document for a period of five (5) Business Days after such
payment is due;

 

(b) default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.20, 8.21, 8.23 or 8.25 hereof;

 

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within thirty (30) days after the
earlier of (i) the date on which such failure shall first become known to any
Responsible Officer of the Borrower and (ii) written notice thereof is given to
the Borrower by the Administrative Agent (or such longer period of time, not to
exceed thirty (30) days, so long as Borrower and/or the applicable
Subsidiary(ies) are diligently and expeditiously pursuing a cure for same);

 



-65-

 





(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect (where not already qualified by
materiality or Material Adverse Effect, otherwise in any respect) as of the date
of the issuance or making or deemed making thereof;

 

(e) (i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents (and the related grace and/or cure period,
if any, shall have expired), or any of the Loan Documents shall for any reason
not be or shall cease to be in full force and effect or is declared to be null
and void and a substitute document is not executed and delivered to
Administrative Agent that is acceptable, in Administrative Agent’s sole
discretion, within three (3) Business Days; or (ii) the Borrower or any
Guarantor takes any action for the purpose of terminating, repudiating or
rescinding any Loan Document executed by it or any of its obligations
thereunder;

 

(f) default (with expiration of any grace and/or cure periods related thereto)
shall occur under any Indebtedness issued, assumed or guaranteed by the Borrower
or any Guarantor aggregating in excess of $15,000,000 in the aggregate, or a
default (with expiration of any grace and/or cure periods related thereto) shall
occur with respect to any Indebtedness issued, assumed or guaranteed by the
Borrower or any Guarantor, and such default shall continue for a period of time
sufficient to permit the acceleration of the maturity of any such Indebtedness
(whether or not such maturity is in fact accelerated) or any such Indebtedness
shall not be paid when due (whether by demand, lapse of time, acceleration or
otherwise;

 

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Guarantor, or against any of its respective
Property, in an aggregate amount in excess of $15,000,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days;

 

(h) the Borrower or any Guarantor, or any member of its Controlled Group, shall
fail to pay when due an amount or amounts aggregating in excess of $10,000,000
which it shall have become liable to pay to the PBGC or to a Plan under Title IV
of ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Vested Liabilities in excess of $10,000,000 (collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by the Borrower or any Guarantor,
or any other member of its Controlled Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Guarantor, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;

 



-66-

 





(i) any Change of Control shall occur;

 

(j) the Borrower or any Guarantor shall (i) have entered involuntarily against
it an order for relief under the United States Bankruptcy Code, as amended, (ii)
not pay or admit in writing its inability to pay, its debts generally as they
become due, (iii) make an assignment for the benefit of creditors, (iv) apply
for, seek, consent to or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it within sixty (60) days, (vi)
take any board of director or shareholder action (including the convening of a
meeting) in furtherance of any matter described in parts (i) through (v) above,
or (vii) fail to contest in good faith any appointment or proceeding described
in Section 9.1(k) hereof; and

 

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Guarantor, or any substantial part of
its Property, or a proceeding described in Section 9.1(j)(v) shall be instituted
against the Borrower or any Subsidiary, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty (60) days.

 

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
the Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof); (b)
if so directed by the Required Lenders, declare the principal of and the accrued
interest on all outstanding Loans to be forthwith due and payable and thereupon
all outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and (c) if so directed by the Required Lenders, demand that, with
respect to each Letter of Credit then outstanding, the Borrower immediately
either (i) pay to the Administrative Agent the full amount then available for
drawing thereunder, (ii) deliver to the Administrative Agent Cash Collateral in
an amount equal to 105% of the aggregate amount thereof or (iii) return or cause
to be returned to L/C Issuer such Letter of Credit for cancellation, and the
Borrower agrees to immediately take such action and acknowledges and agrees that
the Lenders would not have an adequate remedy at law for failure by the Borrower
to honor any such demand and that the Administrative Agent, for the benefit of
the Lenders, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any drawings or other demands for
payment have been made under any Letter of Credit. The Administrative Agent,
after giving notice to the Borrower pursuant to Section 9.1(c) or this Section
9.2, shall also promptly send a copy of such notice to the other Lenders, but
the failure to do so shall not impair or annul the effect of such notice.

 



-67-

 





Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, all outstanding Loans shall immediately become due
and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and, with respect to each Letter of Credit then
outstanding, the Borrower immediately either (i) pay to the Administrative Agent
the full amount then available for drawing thereunder, (ii) deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount thereof or (iii) return or cause to be returned to L/C Issuer such Letter
of Credit for cancellation, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 1.8(b), Section 1.14, Section 9.2 or Section 9.3
above, the Borrower shall forthwith pay the amount required to be so prepaid, to
be held by the Administrative Agent as provided in subsection (b) below.

 

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Bank
Product Obligations). The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer. If and
when requested by the Borrower, the Administrative Agent shall invest funds held
in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts then due and
owing from the Borrower to the L/C Issuer, the Administrative Agent or the
Lenders. If the Borrower shall have made payment of all obligations referred to
in subsection (a) above required under Section 1.8(b) hereof, if any, at the
request of the Borrower the Administrative Agent shall release to the Borrower
amounts held in the Collateral Account so long as at the time of the release and
after giving effect thereto no Default or Event of Default is then continuing.
If the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 9.2 or 9.3 hereof, so long as no
Letters of Credit, Commitments, Loans or other Obligations, Hedging Liability,
or Bank Product Obligations remain outstanding, at the request of the Borrower
the Administrative Agent shall release to the Borrower any remaining amounts
held in the Collateral Account.

 



-68-

 





(c) At any time that there shall exist a Defaulting Lender, within five (5)
calendar days following the written request of the Administrative Agent or any
L/C Issuer (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 1.14(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the L/C Issuers, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for such
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 9.4 or Section 1.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 9.4(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (B)
the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.14 the Person
providing Cash Collateral and the L/C Issuer may agree (but shall not be
obligated to) that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 



-69-

 





Section 10. Change in Circumstances.

 

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay promptly following demand the outstanding principal amount
of any such affected Eurodollar Loans, together with all interest accrued
thereon and all other amounts then due and payable to such Lender under this
Agreement; provided, however, subject to all of the terms and conditions of this
Agreement, the Borrower may then elect to borrow the principal amount of the
affected Eurodollar Loans from such Lender by means of Base Rate Loans from such
Lender, which Base Rate Loans shall not be made ratably by the Lenders but only
from such affected Lender.

 

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

 

(a) the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

 

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans becomes
impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

Section 10.3. Increased Cost and Reduced Return. (a) If any Change in Law shall:

 

(i) subject any Lender (or its Lending Office) or the L/C Issuer to any Tax
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, and (C) Connection Income Taxes) with
respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligations owed to it or its
obligation to make Eurodollar Loans, issue a Letter of Credit, or to participate
therein; or

 



-70-

 





(ii) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Eurodollar Loans any such requirement
included in an applicable Eurodollar Reserve Percentage) against assets of,
deposits with or for the account of, or credit extended by, any Lender (or its
Lending Office) or the L/C Issuer or shall impose on any Lender (or its Lending
Office) or the L/C Issuer or on the interbank market any other condition
affecting its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 days after demand by such Lender
or L/C Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction.

 

(b) If any Lender or L/C Issuer determines that any Change in Law affecting such
Lender or L/C Issuer or any lending office of such Lender or such Lender’s or
L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by any L/C Issuer,
to a level below that which such Lender or L/C Issuer or such Lender’s or L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or L/C Issuer’s policies and the policies of
such Lender’s or L/C Issuer’s holding company with respect to capital adequacy),
then from time to time, within 15 days after demand by such Lender or L/C Issuer
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
or L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding
company for any such reduction suffered.

 

(c) A certificate of a Lender or L/C Issuer claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined. In determining such
amount, such Lender or L/C Issuer may use any reasonable averaging and
attribution methods.

 

(d) The Borrower shall not be required to compensate a Lender or L/C Issuer
pursuant to this Section for any increased costs incurred or reductions suffered
more than six (6) months prior to the date that such Lender or L/C Issuer, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 



-71-

 





Section 10.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Eurodollar
Loans to reduce any liability of the Borrower to such Lender under Section 10.3
hereof or to avoid the unavailability of Eurodollar Loans under Section 10.2
hereof, so long as such designation is not otherwise disadvantageous to the
Lender.

 

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loanﾒs Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

 

Section 11. The Administrative Agent.

 

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
and the L/C Issuer hereby appoints Bank of Montreal as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent to take
such action as Administrative Agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.
The Lenders and L/C Issuer expressly agree that the Administrative Agent is not
acting as a fiduciary of the Lenders or the L/C Issuer in respect of the Loan
Documents, the Borrower or otherwise, and nothing herein or in any of the other
Loan Documents shall result in any duties or obligations on the Administrative
Agent or any of the Lenders or L/C Issuer except as expressly set forth herein.

 

Section 11.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its capacity as a Lender (if applicable).

 



-72-

 





Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5(k) hereof, the Administrative Agent shall promptly give each of the
Lenders and L/C Issuer written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Sections 9.2 and
9.5. Upon the occurrence of an Event of Default, unless and until the Required
Lenders give such direction, the Administrative Agent may (but shall not be
obligated to) take or refrain from taking such actions as it deems appropriate
and in the best interest of all the Lenders and L/C Issuer. In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable Legal Requirements or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expenses, and liabilities
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall be entitled to assume that no Default or
Event of Default exists unless notified in writing to the contrary by a Lender,
the L/C Issuer, or the Borrower. In all cases in which the Loan Documents do not
require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder. Any instructions of the Required Lenders, or of
any other group of Lenders called for under the specific provisions of the Loan
Documents, shall be binding upon all the Lenders and the holders of the
Obligations.

 

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

 

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
(or of any other group of Lenders called for under the specific provisions of
the Loan Documents) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
non-appealable judgment. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify: (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectability hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document; and the Administrative Agent makes no representation of any kind or
character with respect to any such matter mentioned in this sentence. The
Administrative Agent may execute any of its duties under any of the Loan
Documents by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Lenders, the L/C Issuer, the Borrower, or any other Person
for the default or misconduct of any such agents or attorneys-in-fact selected
with reasonable care. The Administrative Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, other document or
statement (whether written or oral) believed by it to be genuine or to be sent
by the proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any Compliance Certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender and L/C Issuer
acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender or L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrower in the manner set
forth in the Loan Documents. It shall be the responsibility of each Lender and
L/C Issuer to keep itself informed as to the creditworthiness of the Borrower
and its Subsidiaries, and the Administrative Agent shall have no liability to
any Lender or L/C Issuer with respect thereto.

 



-73-

 





Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified as determined by a court of
competent jurisdiction by final non-appealable judgment. The obligations of the
Lenders under this Section 11.6 shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent or any L/C Issuer (whether as fundings of
participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account and
with any amounts offset for the benefit of a L/C Issuer to be remitted by the
Administrative Agent to or for the account of such L/C Issuer), but shall not be
entitled to offset against amounts owed to the Administrative Agent or any L/C
Issuer by any Lender arising outside of this Agreement and the other Loan
Documents.

 

Section 11.7. Resignation and Removal of Administrative Agent and Successor
Administrative Agent. (a) The Administrative Agent may resign at any time by
giving written notice thereof to the Lenders, the L/C Issuer, and the Borrower.
Upon any such resignation of the Administrative Agent, the Required Lenders
shall have the right to appoint a successor Administrative Agent, which shall so
long as no Event of Default has occurred and is continuing, be reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall so long as no
Event of Default has occurred and is continuing, be reasonably acceptable to the
Borrower, and which may be any Lender hereunder or any commercial bank, or an
Affiliate of a commercial bank, having an office in the United States of America
and having a combined capital and surplus of at least $200,000,000.

 



-74-

 





(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders shall
have the right to appoint a successor Administrative Agent, which shall so long
as no Event of Default has occurred and is continuing, be reasonably acceptable
to the Borrower. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c) Upon the acceptance of its appointment as the Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights and duties of the prior Administrative Agent
under the Loan Documents, and the prior Administrative Agent shall be discharged
from its duties and obligations thereunder. After any Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Section 11 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns or is removed and no successor is appointed, the
rights and obligations of such Administrative Agent shall be automatically
assumed by the Required Lenders and the Borrower shall be directed to make all
payments due each Lender and L/C Issuer hereunder directly to such Lender or L/C
Issuer.

 

Section 11.8. L/C Issuer. The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith. The L/C Issuer shall have all of the benefits and immunities (i)
provided to the Administrative Agent in this Section 11 with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit made or to be made hereunder as fully as if
the term “Administrative Agent”, as used in this Section 11, included the L/C
Issuer with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to such L/C Issuer, as applicable.

 

Section 11.9. Hedging Liability and Bank Product Obligations. By virtue of a
Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 12.12 hereof, as the case may be, any Affiliate of such Lender with whom
the Borrower or any Subsidiary has entered into an agreement creating Hedging
Liability or Bank Product Obligations shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Subsidiary Guaranties as more fully set forth in Section 3.1 hereof. In
connection with any such distribution of payments and collections, or any
request for the release of the Subsidiary Guaranties and the Administrative
Agent’s Liens in connection with the termination of the Commitments and the
payment in full of the Obligations, the Administrative Agent shall be entitled
to assume no amounts are due to any Lender or its Affiliate with respect to
Hedging Liability or Bank Product Obligations unless such Lender has notified
the Administrative Agent in writing of the amount of any such liability owed to
it or its Affiliate prior to such distribution or payment or release of
Subsidiary Guaranties.

 



-75-

 





Section 11.10. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

 

Section 12. Miscellaneous.

 

Section 12.1. Taxes.

 

(a) Certain Defined Terms. For purposes of this Section, the term “Lender”
includes the L/C Issuer and the term “applicable law” includes FATCA.

 

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 



-76-

 





(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.11 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection
(e).

 

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 



-77-

 





(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii) executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-2 or
Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



-78-

 





(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 



-79-

 





Section 12.2. Other Taxes. The Borrower agrees to pay promptly following demand,
and indemnify and hold the Administrative Agent, the Lenders, and the L/C Issuer
harmless from, any Other Taxes payable in respect of this Agreement or any other
Loan Document, including interest and penalties, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder.

 

Section 12.3. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 

Section 12.4. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 12.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

 

Section 12.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited to, Sections 1.11, 10.3, and 12.15
hereof, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.

 

Section 12.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lenders (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section 12.7, amounts owed to or recovered by the L/C Issuer in
connection with Reimbursement Obligations in which Lenders have been required to
fund their participation shall be treated as amounts owed to or recovered by the
L/C Issuer as a Lender hereunder.

 



-80-

 





Section 12.8. Notices. Except as otherwise specified herein, all notices,
requests, demands and other communications hereunder and under the other Loan
Documents shall be in writing (including, without limitation, notice by
telecopy) and shall be given to the relevant party at its address or facsimile
number set forth below, or such other address or facsimile number as such party
may hereafter specify by notice to the Administrative Agent and the Borrower
given by courier, by United States certified or registered mail, by telecopy or
by other telecommunication device capable of creating a written record of such
notice and its receipt. Notices under the Loan Documents to any Lender shall be
addressed to its address or facsimile number set forth on its Administrative
Questionnaire; and notices under the Loan Documents to the Borrower, any
Guarantor, the Administrative Agent, or L/C Issuer shall be addressed to its
respective address or facsimile number set forth below:

 

to the Borrower or any Guarantor:

 

Monmouth Real Estate Investment Corporation

3499 Route 9 North Suite 3-C Freehold, New Jersey 07728

Attention: Chief Financial Officer and Legal Counsel Fax: (732) 577-9981

 

with a copy to:

 

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

211 Commerce, Suite 800

Baker Donelson Center

Nashville, Tennessee 37201

Attention: Matthew T. Harris Fax: (615) 726-5759

 

to the Administrative Agent or L/C Issuer:

 

Bank of Montreal

100 High Street, 26th Floor

Boston, MA 02110

Attention: Lloyd Baron

Telephone: (617) 960-2372

Email: lloyd.baron@bmo.com

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is delivered to the facsimile number specified
in this Section 12.8 or in the relevant Administrative Questionnaire and a
confirmation of such facsimile has been received by the sender, (ii) if given by
mail, upon receipt or first refusal of delivery or (iii) if given by any other
means, when delivered at the addresses specified in this Section 12.8 or in the
relevant Administrative Questionnaire; provided that any notice given pursuant
to Section 1 hereof shall be effective only upon receipt.

 



-81-

 





Section 12.9. Counterparts; Integration; Effectiveness.

 

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.2, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. For purposes of determining compliance
with the conditions specified in Section 7.2 hereof, each Lender and L/C Issuer
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender or L/C Issuer unless the Administrative Agent shall have received notice
from such Lender or L/C Issuer prior to the Closing Date specifying its
objection thereto.

 

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirements, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 12.10. Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent, the L/CﾠIssuer, and each of the
Lenders, and the benefit of their respective successors and assigns, including
any subsequent holder of any of the Obligations. The Borrower and the Guarantors
may not assign any of their rights or obligations under any Loan Document
without the written consent of all of the Lenders and, with respect to any
Letter of Credit or the Application therefor, the L/C Issuer.

 



-82-

 

 

Section 12.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Commitments held by such Lender at any time and from time to time to one or more
other Persons; provided that no such participation shall relieve any Lender of
any of its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section 12.11, and the Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.11 and Section 10.3
hereof. The Borrower and each Guarantor authorizes each Lender to disclose to
any participant or prospective participant under this Section 12.11 any
financial or other information pertaining to each Guarantor, the Borrower or any
Subsidiary, provided that such participant or prospective participant shall be
subject to the provisions of Section 12.25.

 

Section 12.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

 

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans and participation
interest in L/C Obligations at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section 12.12, the aggregate amount of the Commitment (which
for this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date specified in such
Assignment and Acceptance) shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.12(a)(i)(B) and, in addition:

 

(a) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

-83-

 

 

(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(c) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

 

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (to be paid as allocated between the
assignor and assignee) and the assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(v) No Assignment to Borrower, Guarantors, Affiliates or Defaulting Lenders. No
such assignment shall be made to (A) the Borrower, any Subsidiary or any other
Affiliate of the Borrower or (B) to a Defaulting Lender or any of its
Subsidiaries or any Person, who, upon becoming a Lender hereunder would
constitute any of the foregoing Persons described in this clause (B).

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent) to (x) pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer and
each other Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

-84-

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.11 hereof.

 

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Each Lender or L/C Issuer that grants a participation as described in
Section 12.11 shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans made and Reimbursement Obligations and/or Commitments or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender or L/C Issuer shall have any obligation to disclose all or any portion of
the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any Loans
made and Reimbursement Obligations and/or Commitments or other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Obligation or Commitment is in registered form under Section
5f.103-1(c) of the Treasury Regulations or is otherwise required by this
Agreement. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender or L/C Issuer shall treat each person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.

 

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
12.12 shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.

 

-85-

 

 

Section 12.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and (c)
if the rights or duties of the Administrative Agent or the L/C Issuer are
affected thereby, the Administrative Agent or the L/C Issuer, as applicable;
provided that:

 

(i) no amendment or waiver pursuant to this Section 12.13 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan or Letter of Credit (or participate
therein) hereunder;

 

(ii) no amendment or waiver pursuant to this Section 12.13 shall, unless signed
by each Lender, extend the Termination Date, release the Borrower or any
Guarantor (expect as provided for in this Agreement), change the definition of
Required Lenders, change the provisions of this Section 12.13, or affect the
number of Lenders required to take any action hereunder or under any other Loan
Document; and

 

(iii) no amendment to Section 13 hereof shall be made without the consent of the
Guarantors affected thereby.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Section 12.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 



-86-

 

 

Section 12.15. Costs and Expenses; Indemnification. (a) The Borrower agrees to
pay all reasonable out-of-pocket costs and expenses of the Administrative Agent
in connection with the preparation, due diligence, investigation (including
third party expenses) negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable out-of-pocket fees and
disbursements of counsel to the Administrative Agent), in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated. The Borrower agrees to pay to the Administrative Agent, the L/C
Issuer, each Lender, and any other holder of any Obligations outstanding
hereunder, all out-of-pocket costs and expenses reasonably incurred or paid by
the Administrative Agent, the L/C Issuer, such Lender, or any such holder,
including reasonable and out-of-pocket attorneysﾒ fees and disbursements and
court costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any Guarantor as a debtor
thereunder). The Borrower further agrees to indemnify the Administrative Agent,
the L/C Issuer, each Lender, and any security trustee therefor, and their
respective directors, officers, employees, agents, and, if engaged by the
Administrative Agent in connection with the enforcement of rights under the Loan
Documents, financial advisors, and consultants (each such Person being called an
“Indemnitee”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all reasonable and
out-of-pocket fees and disbursements of counsel for any such Indemnitee and all
reasonable and out-of-pocket expenses of litigation or preparation therefor,
whether or not the Indemnitee is a party thereto, or any settlement arrangement
arising from or relating to any such litigation) which any of them may pay or
incur arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit, other than those
which arise from the gross negligence or willful misconduct of the party
claiming indemnification as determined by a court of competent jurisdiction by
final and non-appealable judgment. The Borrower, promptly following demand by
the Administrative Agent, the L/C Issuer, or a Lender at any time, shall
reimburse the Administrative Agent, the L/C Issuer, or such Lender for any
reasonable legal or other out-of-pocket expenses (including, without limitation,
all reasonable fees and disbursements of counsel for any such Indemnitee)
incurred in connection with investigating or defending against any of the
foregoing (including any settlement costs relating to the foregoing) except to
the extent the same is due to the gross negligence or willful misconduct of the
party to be indemnified as determined by a court of competent jurisdiction by
final and non-appealable judgment. To the extent permitted by applicable Legal
Requirements, the Borrower and the Guarantors shall not assert, and each hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. The obligations
of the parties under this Section 12.15 shall survive the termination of this
Agreement.



 

(b) The Borrower unconditionally agrees to indemnify, defend and hold harmless,
and covenants not to sue for any claim for contribution against, each Indemnitee
for any damages, loss or reasonable and documented out-of-pocket costs and
expenses, including without limitation, response, remedial or removal costs and
all reasonable and documented out-of-pocket fees and disbursements of counsel
for any such Indemnitee, arising out of any of the following: (i) any Hazardous
Material Activity at any of the Real Properties, (ii) the violation of any
Environmental Law by the Borrower or any Subsidiary or otherwise occurring on or
with respect to any Real Property, (iii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to any Real Property, and (iv) the inaccuracy or
breach of any environmental representation, warranty or covenant by the Borrower
or any Subsidiary made herein or in any other Loan Document evidencing or
securing any Obligations or setting forth terms and conditions applicable
thereto or otherwise relating thereto, except for damages arising from the
willful misconduct, bad faith or gross negligence of the relevant Indemnitee.
This indemnification shall survive the payment and satisfaction of all
Obligations and the termination of this Agreement, and shall remain in force
through and until the expiration of any applicable statute of limitations and
payment or satisfaction in full of any single claim under this indemnification.
This indemnification shall be binding upon the successors and assigns of the
Borrower and shall inure to the benefit of each Indemnitee and its successors
and assigns.

 



-87-

 

 



Section 12.16. Set-off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable Legal Requirements and not by way of limitation
of any such rights, upon the occurrence of any Event of Default, with the prior
written consent of the Administrative Agent, each Lender, the L/C Issuer, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower or such Guarantor or to any other Person,
any such notice being hereby expressly waived, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured, and in whatever currency denominated, but not including trust
accounts) and any other indebtedness at any time held or owing by that Lender,
L/C Issuer, subsequent holder, or affiliate, to or for the credit or the account
of the Borrower or such Guarantor, whether or not matured, against and on
account of the Obligations then due to that Lender, L/C Issuer, or subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or description arising out of or connected with the Loan Documents,
irrespective of whether or not (a) that Lender, L/C Issuer, or subsequent holder
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans and other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said obligations and liabilities, or any of
them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 1.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

Section 12.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

 

Section 12.18. Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to any Loan Document or the transactions
contemplated thereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section.

 

-88-

 

 

Section 12.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or any of the other Loan Documents invalid or
unenforceable.

 

Section 12.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable Legal Requirements to be
charged for the use or detention, or the forbearance in the collection, of all
or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”). If any Excess Interest
is provided for, or is adjudicated to be provided for, herein or in any other
Loan Document, then in such event (a) the provisions of this Section 12.20 shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable Legal
Requirements), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

 

Section 12.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrower has one or more Subsidiaries.

 

Section 12.22. Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and L/C Issuer hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer a
partnership, association, joint venture or other entity.

 

-89-

 

 

Section 12.23. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This agreement, the Notes and the other Loan Documents (except as otherwise
specified therein), and the rights and duties of the parties hereto, shall be
construed and determined in accordance with the laws of the State of New York
(including Section 5-1401 and Section 5-1402 of the General Obligations law of
the State of New York) without regard to conflicts of law principles that would
require application of the laws of another jurisdiction.

 

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State court or, to the extent permitted by applicable Legal Requirements, in
such federal court. Each party hereto hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements. Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that any party hereto may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or any Guarantor or its respective properties
in the courts of any jurisdiction.

 

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 12.23(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopy or e-mail) in Section 12.8.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.

 

Section 12.24. USA Patriot Act. Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
L/C Issuer to identify the Borrower in accordance with the Act.

 

-90-

 

 

Section 12.25. Confidentiality. Each of the Administrative Agent, the Lenders,
and the L/C Issuer severally agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.25, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations, (g)
with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section 12.25 or (B) becomes available to the Administrative Agent, any
Lender or the L/C Issuer on a non-confidential basis from a source other than
the Borrower or any Subsidiary or any of their directors, officers, employees or
agents, including accountants, legal counsel and other advisors; (i) on a
confidential basis to rating agencies if requested or required by such agencies
in connection with a rating relating to the Loans or the Commitments hereunder,
(j) so long as the Borrower’s report on Form 8-K (or its equivalent) has been
filed with the SEC, Gold Sheets and other similar bank trade publications (such
information to consist solely of deal terms and other information regarding the
credit facilities evidenced by this Agreement customarily found in such
publications), or (k) so long as the Borrower’s report on Form 8-K (or its
equivalent) has been filed with the SEC, to entities which compile and publish
information about the syndicated loan market, provided that only basic
information about the pricing and structure of the transaction evidenced hereby
may be disclosed pursuant to this subsection (k). For purposes of this Section
12.25, “Information” means all information received from the Borrower or any of
the Subsidiaries or from any other Person on behalf of the Borrower or any
Subsidiary relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries or from any other
Person on behalf of the Borrower or any of the Subsidiaries.

 

Section 12.26. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

-91-

 

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 13. The Guarantees.

 

Section 13.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor party
hereto (including any Guarantor formed or acquired after the Closing Date
executing an separate Subsidiary Guaranty or an Additional Guarantor Supplement
in the form attached hereto as Exhibit G or such other form acceptable to the
Administrative Agent) hereby unconditionally and irrevocably guarantees, jointly
and severally, to the Administrative Agent, the Lenders, and their Affiliates,
the due and punctual payment of all present and future Obligations, Hedging
Liability and Bank Product Obligations, including, but not limited to, the due
and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, Hedging Liability, and Bank Product Obligations, and
the due and punctual payment of all other obligations now or hereafter owed by
the Borrower under the Loan Documents as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, according to
the terms hereof and thereof (including all interest, costs, fees, and charges
after the entry of an order for relief against the Borrower or such other
obligor in a case under the United States Bankruptcy Code, the Canadian
Bankruptcy Legislation or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against the Borrower or any
such obligor in any such proceeding); provided, however, that with respect to
any Guarantor, its Guarantee of Hedging Liability of the Borrower or any
Guarantor shall exclude all Excluded Swap Obligations. In case of failure by the
Borrower or other obligor punctually to pay any obligations guaranteed hereby,
each Guarantor hereby unconditionally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, and as if
such payment were made by the Borrower or such obligor.

 

-92-

 

 

Section 13.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 13 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

 

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;

 

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;

 

(d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, or any other Person, whether or not arising in
connection herewith;

 

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

 

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

 

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations, or any provision of applicable Legal Requirements
purporting to prohibit the payment by the Borrower or other obligor or any other
guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations; or

 

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 13.

 

-93-

 

 

Section 13.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 13 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by the Borrower and the Guarantors under this Agreement
and all other Loan Documents and, if then outstanding and unpaid, all Hedging
Liability and Bank Product Obligations have been paid in full. If at any time
any payment of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable by the Borrower or other obligor or any
Guarantor under the Loan Documents or any agreement relating to Hedging
Liability or Bank Product Obligations is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy, or reorganization of the Borrower
or other obligor or of any guarantor, or otherwise, each Guarantor’s obligations
under this Section 13 with respect to such payment shall be reinstated at such
time as though such payment had become due but had not been made at such time.

 

Section 13.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the obligations guaranteed hereby shall have been paid in
full subsequent to the termination of all the Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations, Bank Product Obligations and Hedging Liability and all other
amounts payable by the Borrower hereunder and under the other Loan Documents and
(y) the termination of the Commitments and expiration of all Letters of Credit,
such amount shall be held in trust for the benefit of the Administrative Agent
and the Lenders (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders (and their Affiliates) or be
credited and applied upon the Obligations, Bank Product Obligations and Hedging
Liability, whether matured or unmatured, in accordance with the terms of this
Agreement.

 

Section 13.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice except as specifically provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, or any other Person against the Borrower or
other obligor, another guarantor, or any other Person.

 

Section 13.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 13 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 13 void or voidable under applicable Legal
Requirements, including, without limitation, fraudulent conveyance law.

 

Section 13.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations, is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

-94-

 

 

Section 13.8. Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

 

Section 13.9. Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

 

Section 13.10. Subordination. Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or any other Guarantor owing to
such Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Obligations, Hedging Liability, and
Bank Product Obligations. During the continuance of any Event of Default or
Default under Sections 9.1 (a), (j) or (k), subject to Section 13.4, any such
indebtedness, obligation, or liability of the Borrower or any other Guarantor
owing to such Subordinated Creditor shall be enforced and performance received
by such Subordinated Creditor as trustee for the benefit of the holders of the
Obligations, Hedging Liability, and Bank Product Obligations and, upon the
acceleration of the Indebtedness under Section 9.2 or 9.3 hereof, the proceeds
thereof shall be paid over to the Administrative Agent for application to the
Obligations, Hedging Liability, and Bank Product Obligations (whether or not
then due), but without reducing or affecting in any manner the liability of such
Guarantor under this Section 13.

 

Section 13.11. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by the Borrower and
each other Guarantor to honor all of its obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section as it
relates to such Borrower or other Guarantor, voidable under applicable Legal
Requirements relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until discharged in
accordance with Section 13.3. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of the Borrower and each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

[Signature Pages to Follow]

 

-95-

 

 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

  “Borrower”       Monmouth Real Estate Investment
    Corporation       By:                         Name:     Title:          
“Administrative Agent and L/C Issuer”       Bank of Montreal, as L/C Issuer and
as
   Administrative Agent         By:     Name:     Title:  

 

[Signature Page to Credit Agreement-Monmouth Real Estate Investment
Corporation] 

 

 

  

 

  “Lenders”       Bank of Montreal, as a Lender       By:                 Name:
    Title:  

 

[Signature Page to Credit Agreement-Monmouth Real Estate Investment Corporation]



 

 

  

 

  JP Morgan Chase Bank, N.A., as a Lender       By:          Name:     Title:  

 

[Signature Page to Credit Agreement-Monmouth Real Estate Investment Corporation]

 

 

  

 

  Royal Bank of Canada, as a Lender       By:           Name:     Title:  

 

[Signature Page to Credit Agreement-Monmouth Real Estate Investment
Corporation] 

 

 

  

 

  “Guarantors”       MREIC Illinois, LLC, an Illinois limited
    liability company       By: Monmouth Real Estate Investment Corporation  
Its: Sole Member         By:     Name:     Title:           Monmouth Capital
Corporation, a New
    Jersey corporation       By:     Name:     Title:           MREIC PA Monaca,
LLC, a Pennsylvania
    limited liability company       By: Monmouth Real Estate Investment
Corporation   Its: Sole Member         By:     Name:     Title:  

 

[Signature Page to Credit Agreement-Monmouth Real Estate Investment
Corporation] 

 

 

  

 

  MREIC O’Fallon MO, LLC, a Missouri limited
    liability company       By: Monmouth Real Estate Investment Corporation  
Its: Sole Member         By:     Name:     Title:           MREIC Orangeburg NY,
LLC, a New York
    limited liability company       By: Monmouth Real Estate Investment
Corporation   Its: Sole Member         By:     Name:     Title:           MREIC
Richland MS, LLC, a Mississippi
    limited liability company       By: Monmouth Real Estate Investment
Corporation   Its: Sole Member         By:     Name:     Title:  

 

[Signature Page to Credit Agreement-Monmouth Real Estate Investment
Corporation] 

 

 

  

 

  MREIC Ridgeland MS, LLC, a Mississippi
    limited liability company       By: Monmouth Real Estate Investment
Corporation   Its: Sole Member         By:     Name:     Title:           MREIC
Rockford IL, LLC, an Illinois limited
    liability company       By: Monmouth Real Estate Investment Corporation  
Its: Sole Member         By:     Name:     Title:           MREIC Urbandale IA,
LLC, an Iowa limited
    liability company       By: Monmouth Real Estate Investment Corporation  
Its: Sole Member         By:     Name:     Title:  

 

[Signature Page to Credit Agreement-Monmouth Real Estate Investment
Corporation] 

 

 

  

 

 

MRC I, LLC, a Wisconsin limited liability

    company

      By: Monmouth Real Estate Investment Corporation   Its: Sole Member        
By:     Name:     Title:  

 

[Signature Page to Credit Agreement-Monmouth Real Estate Investment
Corporation] 

 

 

  

 

Exhibit A

 

Notice of Payment Request

 

[Date]

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Credit Agreement, dated as of August 27, 2015, among
Monmouth Real Estate Investment Corporation, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of Montreal,
as Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”). Capitalized terms used herein and not defined
herein have the meanings assigned to them in the Credit Agreement. [The Borrower
has failed to pay its Reimbursement Obligation in the amount of $____________.
Your Percentage of the unpaid Reimbursement Obligation is $_____________] or
[__________________________ has been required to return a payment by the
Borrower of a Reimbursement Obligation in the amount of $_______________. Your
Percentage of the returned Reimbursement Obligation is $_______________.]

 

  Very truly yours,       Bank of Montreal, as L/C Issuer         By:
              Name:     Title:  

 

 

  

 

Exhibit B

 

Notice of Borrowing

 

Date: _____________, ____

 



To: Bank of Montreal, as Administrative Agent for the Lenders from time to time
parties to the Credit Agreement, dated as of August 27, 2015 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Monmouth Real Estate Investment Corporation, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of Montreal,
as Administrative Agent



 

Ladies and Gentlemen:

 

The undersigned, Monmouth Real Estate Investment Corporation (the “Borrower”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to Section
1.6 of the Credit Agreement, of the Borrowing specified below:

 

1. The Business Day of the proposed Borrowing is ___________, ____.

 

2. The aggregate amount of the proposed Borrowing is $______________.

 

3. The Borrowing is being advanced under the Credit.

 

4. The Borrowing is to be comprised of $___________ of [Base Rate] [Eurodollar]
Loans.

 

[5. The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be ____________ months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects (where not
already qualified by materiality or Material Adverse Effect, otherwise in all
respects) as though made on and as of such date (except to the extent the same
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as of such earlier date);
and

 

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

  Monmouth Real Estate Investment
    Corporation         By:                        Name:     Title:  

 

 

  

 

Exhibit C

 

Notice of Continuation/Conversion

 

Date: ____________, ____



 

To: Bank of Montreal, as Administrative Agent for the Lenders from time to time
parties to the Credit Agreement dated as of August 27, 2015 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Monmouth Real Estate Investment Corporation, the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and Bank of Montreal,
as Administrative Agent

 



Ladies and Gentlemen:

 

The undersigned, Monmouth Real Estate Investment Corporation (the “Borrower”),
refers to the Credit Agreement, the terms defined therein being used herein as
therein defined, and hereby gives you notice irrevocably, pursuant to Section
1.6 of the Credit Agreement, of the [conversion] [continuation] of the Loans
specified herein, that:

 

1. The conversion/continuation Date is __________, ____.

 

2. The aggregate amount of the Loans to be [converted] [continued] is
$______________.

 

3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.

 

4. [If applicable:] The duration of the Interest Period for the Loans included
in the [conversion] [continuation] shall be _________ months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects (where not
already qualified by materiality or Material Adverse Effect, otherwise in all
respects) as though made on and as of such date (except to the extent the same
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as of such earlier date);
and

 

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

 

  Monmouth Real Estate Investment
    Corporation       By:                         Name:     Title:  

 

 

  

 

Exhibit D

 

[Amended and Restated] Note

 



U.S. $_______________ ________ __, 201__

 

For Value Received, the undersigned, Monmouth Real Estate Investment
Corporation, a Maryland corporation (the “Borrower”), hereby promises to pay to
____________________ (the “Lender”) or its permitted assigns on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of ___________________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of all Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, together with interest on the
principal amount of each Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

 

[This Note (this “Note”) is one of the Notes referred to in the Credit Agreement
dated as of August 27, 2015, among the Borrower, the Guarantors party thereto,
the Lenders party thereto, the L/C Issuer and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended, supplemented or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of New York (including Section 5-1401 and Section 5-1402 of the General
Obligations law of the State of New York).]

 

[This Amended and Restated Note (this “Note”) amends and restates that certain
note dated [_________] made by the Borrower in favor of the Lender (the
“Original Note”) and is one of the Notes referred to in the Credit Agreement
dated as of August 27, 2015, among the Borrower, the Guarantors party thereto,
the Lenders party thereto, the L/C Issuer and Bank of Montreal, as
Administrative Agent (as extended, renewed, amended, supplemented or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. This Note is issued in replacement and substitution for, and
supersedes, the Original Note. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws of the State of New York (including Section 5-1401 and Section
5-1402 of the General Obligations law of the State of New York).]

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

 

Monmouth Real Estate Investment

    Corporation

      By:                       Name:     Title:  

 

 

  

 

Exhibit E

 

Compliance Certificate

 



To: Bank of Montreal, as Administrative
Agent under, and the Lenders party to,
the Credit Agreement described below



 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Credit Agreement dated as of August 27, 2015,
among Monmouth Real Estate Investment Corporation, as Borrower, the Guarantors
signatory thereto, RegionsJPMorgan Chase Bank, N.A. and SunTrustRoyal Bank of
Canada, as Syndication Agents, the Administrative Agent and the Lenders party
thereto (the “Credit Agreement”). Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

 

The Undersigned hereby certifies that:

 

1. I am the duly elected ____________ of Monmouth Real Estate Investment
Corporation;

 

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3. Except to the extent previously disclosed pursuant to the requirements of
Section 8.5(e) of the Credit Agreement, the examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or the occurrence of any event which constitutes a Default or Event of Default
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Compliance Certificate, except as set forth
below;

 

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete in all material respects as of the date and for the periods
covered thereby; and

 

5. The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

 



 

  



 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 



 

 



 



 

 

 



 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
201__.

 

  Monmouth Real Estate Investment
    Corporation       By:                       Name:     Title:  

 

-2-

 

 

Schedule I

 to Compliance Certificate

 



 



 

Compliance Calculations

for Credit Agreement dated as of August 27, 2015

 

Calculations as of _____________, _______

 

A. Maximum Leverage Ratio (Section 8.20(a))      1. Total Indebtedness  $   2.
Total Asset Value as calculated on Exhibit A hereto      3. Ratio of Line A1 to
Line A2   ____:1.0  4. Line A3 must not exceed   0.60:1.0  5. The Borrower is in
compliance (circle yes or no)   yes/no  B. Minimum Debt Service Coverage Ratio
(Section 8.20(b))      1. NOI for all Properties as calculated on Exhibit B
hereto  $   2. All principal and/or interest payments due (whether paid or
unpaid, but excluding all balloon principal payments)  $   3. Ratio of Line B1
to Line B2   ____:1.0  4. Line B3 shall not be less than   1.25:1.0  5. The
Borrower is in compliance (circle yes or no)   yes/no  C. Maximum Total Secured
Recourse Indebtedness to Total Asset Value Ratio (Section 8.20(c))      1. Total
Secured Recourse Indebtedness  $  2. Total Asset Value as calculated on Exhibit
A hereto     3. Ratio of Line C1 to Line C2   ____:1.0  4. Line C3 shall not
exceed   0.10:1.0  5. The Borrower is in compliance (circle yes or no)   yes/no 
D. Unsecured Leverage Ratio (Section 8.20(d))      1. Total Unsecured
Indebtedness  $  2. Total Unencumbered Asset Value as calculated on Exhibit A
hereto     3. Ratio of Line D1 to Line D2   ____:1.0  4. Line D3 must not
exceed   

Period ending on or Prior to 12/31/16:

0.70:1.0

Period ending on or After 1/1/2017:

0.60:1.0

  5. The Borrower is in compliance (circle yes or no)   yes/no 

 

-3-

 

 

E. Maintenance of Tangible Net Worth (Section 8.20(e))      1. Tangible Net
Worth  $  2. Aggregate net proceeds received by Borrower or any of its
Subsidiaries after June 30, 2015 in connection with any offering of Stock or
Stock Equivalents     3. 75% of Line E2  $  4. $475,000,000 plus Line E3   $  5.
Line E1 shall not be less than Line E4      6. The Borrower is in compliance
(circle yes or no)   yes/no  F. Corporate Debt Yield (Section 8.20(f)      1.
NOI as calculated on Exhibit B hereto  $  2. Total Indebtedness     3. Ratio of
Line F1 to Line F2, expressed as a percentage   __%  4. Line F3 must equal or
exceed   11% 5. The Borrower is in compliance (circle yes or no)   yes/no 

 

-4-

 

 

Exhibit A to Schedule I

to Compliance Certificate

of Monmouth Real Estate Investment Corporation

 

This Exhibit A is attached to Schedule I to the Compliance Certificate of
Monmouth Real Estate Investment Corporation dated [________], 201__ and
delivered to Bank of Montreal, as Administrative Agent, and the Lenders party to
the Credit Agreement referred to therein. The undersigned hereby certifies that
the following is a true, correct and complete calculation of Total Asset Value
as of the last day of the Fiscal Quarter most recently ended:

 

1.            Total Real Estate Asset Value

 

Property  A. NOI (as calculated on Exhibit B)  B.  Capitalization Rate  C.  A
multiplied by four (4)  C divided by B   $     7.00%  $    $      $     7.00% 
$    $      $     7.00%  $    $      $     7.00%  $    $               
 Total:   $  



 

2.            Aggregate consolidated cash and Cash Equivalents equals:
$______________.

 

3.            Aggregate consolidated marketable securities available for sale
equals: $______________.

 

Total Asset Value (sum of 1, 2, and 3) equals: $_________________________.

 

  Monmouth Real Estate Investment
    Corporation       By:                        Name:     Title:  

 

-5-

 

 

Exhibit B to Schedule I

to Compliance Certificate

of Monmouth Real Estate Investment Corporation

 

This Exhibit B is attached to Schedule I to the Compliance Certificate of
Monmouth Real Estate Investment Corporation dated [________], 20__ and delivered
to Bank of Montreal, as Administrative Agent, and the Lenders party to the
Credit Agreement referred to therein. The undersigned hereby certifies that the
following is a true, correct and complete calculation of NOI for all Properties
for the Fiscal Quarter most recently ended:

 

Property  Rental and Other Income  Minus  Rental Income arising from (a)
Straight Lining of Rents, (b) Bankrupt Tenants and (c) Defaulted Tenants  Minus 
Expenses incurred in connection with Property (including management fees, real
estate taxes and insurance premiums)  equals  NOI     $    -     $    -   $  
 =  $1       $    -     $    -   $    =  $       $    -     $    -   $    =  $ 
     $1    -     $    -   $    =  $ 

 



NOI for all Properties: $_____________

 

 

Monmouth Real Estate Investment

    Corporation

      By:                      Name:     Title:  

 

-6-

 

 

Exhibit F

 

Assignment and Acceptance

 

Dated _____________, _______

 

Reference is made to the Credit Agreement dated as of August 27, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Monmouth Real Estate Investment Corporation, the Guarantors
from time to time party thereto, the Lenders and L/C Issuer party thereto and
Bank of Montreal, as Administrative Agent (the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meaning.

 

______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Percentage of any outstanding L/C Obligations.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind; (ii)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (c) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth on its Administrative
Questionnaire.

 

 

  

 

4. As consideration for the assignment and sale contemplated in Annex I hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds
the amount agreed upon between them. It is understood that commitment and/or
letter of credit fees accrued to the Effective Date with respect to the interest
assigned hereby are for the account of the Assignor and such fees accruing from
and including the Effective Date are for the account of the Assignee. Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

 

5. The effective date for this Assignment and Acceptance shall be ___________
(the “Effective Date”). Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent and, if required, the Borrower.

 

6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

 

-2-

 

 

8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including Section
5-1401 and Section 5-1402 of the General Obligations law of the State of New
York).

 

  [Assignor Lender]       By:                Name:     Title:          
[Assignee Lender]       By :     Name:     Title :  

 



[Accepted and consented this ____ day of _____________     Monmouth Real Estate
Investment Corporation     By:                  Name:     Title   ]     Accepted
and consented to by the Administrative   Agent and L/C Issuer this ___ day of
________    

Bank of Montreal, as Administrative Agent and

   L/C Issuer

    By:     Name:     Title:    



 

 

-3-

 

 

Annex I

 

to Assignment and Acceptance

 

The Assignee hereby purchases and assumes from the Assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

Facility Assigned  Aggregate
Commitment/Loans
for All Lenders  Amount of
Commitment/Loans
Assigned  Percentage Assigned
of Commitment/Loans Credit  $   $    %

 

-4-

 

 

Exhibit G

 

Additional Guarantor Supplement

______________, ___

 

Bank of Montreal, as Administrative Agent for the Lenders named in the Credit
Agreement dated as of August 27, 2015, among Monmouth Real Estate Investment
Corporation, as Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, the L/C Issuer, and the Administrative
Agent (the “Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that each of the representations and warranties set forth
in Section 6 of the Credit Agreement in respect of a Guarantor are true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as to the undersigned as of
the date hereof and the undersigned shall comply with and perform each of the
covenants and obligations set forth in, and to be bound in all respects by the
terms of, the Credit Agreement that are applicable to a Guarantor, including,
without limitation, the provisions of Sections 8 and 13 of the Credit Agreement
that are applicable to a Guarantor, in each case, to the same extent and with
the same force and effect as if the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York).

 

  Very truly yours,       [Name of Subsidiary Guarantor]       By:
                 Name:     Title:  

 

 

  

 

Exhibit H

 

Commitment Amount Increase Request

_______________, ____

 



To: Bank of Montreal, as Administrative Agent for the Lenders party to the
Credit Agreement dated as of August 27, 2015 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among Monmouth Real Estate
Investment Corporation, the Guarantors from time to time party thereto, certain
Lenders party thereto, the L/C Issuer, and Bank of Montreal, as Administrative
Agent





 

Ladies and Gentlemen:

 

The undersigned, Monmouth Real Estate Investment Corporation (the “Borrower”)
hereby refers to the Credit Agreement and requests that the Administrative Agent
consent to an increase in the aggregate Commitments (the “Commitment Amount
Increase”), in accordance with Section 1.15 of the Credit Agreement, to be
effected by [an increase in the Commitment of [name of existing Lender] [the
addition of [name of new Lender] (the “New Lender”) as a Lender under the terms
of the Credit Agreement]. Capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

 

After giving effect to such Commitment Amount Increase, the Commitment of the
[Lender] [New Lender] shall be $_____________.

 

[Include paragraphs 1-4 for a New Lender]

 

1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

 

2. Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed automatically to have become a party to the Credit Agreement and have
all the rights and obligations of a “Lender” under the Credit Agreement as if it
were an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

 

 

  

 

3. The New Lender shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

[4. The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in [Section 12.1] of the
Credit Agreement.]*

 

This Agreement shall be deemed to be a contractual obligation under, and shall
be governed by and construed in accordance with, the internal laws of the state
of New York (including Section 5-1401 and Section 5-1402 of the General
Obligations law of the State of New York).

 

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with Section
1.15 of the Credit Agreement, but not in any case prior to ___________________,
____. It shall be a condition to the effectiveness of the Commitment Amount
Increase that all expenses referred to in Section 1.15 of the Credit Agreement
shall have been paid.

 

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.



 



 



* Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

-2-

 

 

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

  Very truly yours,      

Monmouth Real Estate Investment

    Corporation

      By:                           Name:     Title:           [New or existing
Lender Increasing
    Commitments]       By:     Name:     Title:  

 



The undersigned hereby consents on
this __ day of _____________, _____
to the above-requested Commitment
Amount Increase.     Bank of Montreal,      as Administrative Agent         By:
                Name:     Title:    

 

-3-

 

 

Exhibit I

 

Available Amount Certificate

 



To: Bank of Montreal, as Administrative
Agent under, and the Lenders party to,
the Credit Agreement described below.

 

Pursuant to the terms of the Credit Agreement dated as of August 27, 2015, among
us (the “Credit Agreement”), we submit this Available Amount Certificate to you
and certify that the calculation of the Available Amount set forth below and on
any Exhibits or attachments to this Certificate is true, correct and complete as
of the Borrowing Base Determination Date.

 

[Signature Page Follows]

 

 

  

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
201__.

 

  Monmouth Real Estate Investment
    Corporation       By:                        Name:     Title:  

 

-5-

 

 

Schedule I to Available Amount Certificate

 



 

 

Calculation of Available Amount and Credit Availability

 

A. Borrowing Base Determination Date: __________________ ____, 201__.

 

B. The Available Amount and Credit Availability as of the Borrowing Base
Determination Date is calculated as:

 

On or prior to December 31, 2016:

 

1. Borrowing Base Value as calculated on Exhibit A  $  2. 70% of Line 1 (the
“Available Amount”)  $  3. Commitments  $  4. Lesser of Line 2 and Line 3  $  5.
Aggregate principal amount of outstanding Loans and L/C Obligations  $  6. Line
4 minus Line 5 (the “Credit Availability”)  $

 



 

 

On January 1, 2017 and at all times thereafter:

 

1. Borrowing Base Value as calculated on Exhibit A  $  2. 60% of Line 1  $  3.
Commitments  $  4. Lesser of Line 2 and Line 3  $  5. Aggregate principal amount
of outstanding Loans and L/C Obligations  $  6. Line 4 minus Line 5 (the “Credit
Availability”)  $

 



 

 

-6-

 

 

Concentration Limits:

 

1. The percentage of Borrowing Base Value for each Borrowing Base Property is
set forth on the attached Schedule     2. No Borrowing Base  Property comprises
more than 20% of Borrowing Base Value      3. The Borrower is in compliance
(circle yes or no)   yes/no  4. The percentage of consolidated Property NOI used
to determine the Borrowing Base Value for each Tenant is set forth on the
attached Schedule      5. Except for FedEx Corporation and/or its subsidiaries,
no Tenant comprises more than 20% of the consolidated Property NOI used to
determine the Borrowing Base Value      6. The Borrower is in compliance (circle
yes or no)   yes/no 

 

-7-

 

 

Exhibit A to Schedule I to Available Amount Certificate



of Monmouth Real Estate Investment Corporation

 

This Exhibit A is attached to the Available Amount Certificate of Monmouth Real
Estate Investment Corporation for the Borrowing Base Determination Date of
[________], 20__ and delivered to Bank of Montreal, as Administrative Agent, and
the Lenders party to the Credit Agreement referred to therein. The undersigned
hereby certifies that the following is a true, correct and complete calculation
of Borrowing Base Value as of the Borrowing Base Determination Date set forth
above:

 



Borrowing Base Value of all Eligible Properties: $__________    

 

Property  A. NOI (as calculated on Exhibit B)  B.  Capitalization Rate  C.  A
multiplied by four (4)  C divided by B     $    7.00%  $   $        $    7.00% 
$   $       $    7.00%  $   $       $    7.00%  $   $                  Total:  
$ 

 

-8-

 

 

Exhibit B to Schedule I to Available Amount Certificate



of Monmouth Real Estate Investment Corporation

 

This Exhibit B is attached to the Available Amount Certificate of Monmouth Real
Estate Investment Corporation for the Borrowing Base Determination Date of
[________], 20__ and delivered to Bank of Montreal, as Administrative Agent, and
the Lenders party to the Credit Agreement referred to therein. The undersigned
hereby certifies that the following is a true, correct and complete calculation
of NOI for all Properties for the Fiscal Quarter most recently ended:

 

Property  Rental and Other Income  Minus  Rental Income arising from (a)
Straight Lining of Rents, (b) Bankrupt Tenants and (c) Defaulted Tenants  Minus 
Expenses incurred in connection with Property (including management fees, real
estate taxes and insurance premiums)  equals  NOI     $    -    $    -   $    = 
$       $     -    $    -   $    =  $       $     -    $    -   $    =  $      
$     -    $    -   $    =  $ 

 

NOI for all Properties: $_____________

 

  Monmouth Real Estate Investment
    Corporation       By:                        Name:     Title:  

 

 

  

 

Exhibit J-1

 

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 27, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Monmouth Real Estate Investment Corporation, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
the L/C Issuer and Bank of Montreal, as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 



  [Name of Lender]       By:         Name:     Title:  

 

  Date: , 20[_]

 

-2-

 

 

Exhibit J-2

 

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 27, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Monmouth Real Estate Investment Corporation, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
the L/C Issuer and Bank of Montreal, as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 



  [Name of Participant]       By:                Name:     Title:  

 



  Date: , 20[_]



 

 

  

 

Exhibit J-3

 

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 27, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Monmouth Real Estate Investment Corporation, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
the L/C Issuer and Bank of Montreal, as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 



  [Name of Participant]       By:                Name:     Title:  

 

  Date: , 20[_]



 

 

  

 

Exhibit J-4

 

[Form of]

U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of August 27, 2015 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Monmouth Real Estate Investment Corporation, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
the L/C Issuer and Bank of Montreal, as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 



  [Name of Lender]       By:         Name:     Title:  

 

  Date: , 20[_]



 

 

  

 

Schedule 1

 

Commitments

 

Lender 

Commitment



     Bank of Montreal  $60,000,00090,000,000  JPMorgan Chase Bank, N.A. 
$35,000,00055,000,000  Royal Bank of Canada  $35,000,00055,000,000  Total: 
$130,000,000200,000,000 

 

 

  

 

Schedule 1.1

 

Initial Borrowing Base Properties

 

# Entity State of formation Principal Place of Business Location           1.
Monmouth
Capital Corporation NJ Monmouth County, NJ

1078 Bertram Road

Augusta, GA

Richmond County

(FedEx Express)



          2. Monmouth
Capital Corporation NJ Monmouth County, NJ

1900 Interstate Boulevard

Lakeland, FL

Polk County

(Fed Ex Express)



          3. Monmouth
Capital Corporation NJ Monmouth County, NJ

1000 Knell Road

Montgomery, IL

Kane County

(Home Depot)



          4. Monmouth
Capital Corporation NJ Monmouth County, NJ

2300 Westmoreland Street

Richmond, VA

Henrico County

(Carrier Sales )



          5. Monmouth
Capital Corporation NJ Monmouth County, NJ

3404 Cragmont Drive

Tampa, FL

Hillsborough County

(Tampa Bay Grand Prix)



          6. Monmouth Real Estate
Investment Corporation MD Monmouth County, NJ

7019 High Grove Boulevard

Burr Ridge, IL

DuPage County

(Sherwin Williams)



          7. Monmouth Real Estate
Investment Corporation MD Monmouth County, NJ

1122 Stony Ridge Road

Charlottesville, VA

Albemarle County

(FedEx Express)



          8. Monmouth Real Estate
Investment Corporation MD Monmouth County, NJ

2670 Colonial Boulevard

Ft Myers, FL

Lee County

(FedEx Ground)



 

 

  

 

9.

Monmouth Real Estate

Investment Corporation

MD Monmouth County, NJ

2901 Heartland Drive

Liberty, MO

Clay County

(Holland 1916 Inc.)



          10. Monmouth Real Estate
Investment Corporation MD Monmouth County, NJ

50 Hollow Tree Lane

Newington, CT

Hartford County

(Kellogg Sales Co.)



          11. Monmouth Real Estate
Investment Corporation MD Monmouth County, NJ

7130 Q Street

Omaha, NE

Omaha County

(FedEx Express)



          12. Monmouth Real Estate
Investment Corporation MD Monmouth County, NJ

8800 Studley Road

Mechanicsville (Richmond), VA

Hanover County

(FedEx Express)



          13. Monmouth Real Estate
Investment Corporation MD Monmouth County, NJ

1270 Wilkening Road

Schaumberg, IL

Cook County

(FedEx Express)



          14. MRC I, LLC WI Monmouth County, NJ

5300 International Drive

Cudahy, WI

Milwaukee County

(FedEx Ground)



          15. MREIC Ridgeland MS, LLC MS Monmouth County, NJ

105 Business Park Drive

Ridgeland, MS (Jackson)

Madison County

(Graybar Electric Company)



          16. MREIC PA Monaca, LLC PA Monmouth County, NJ

1729 Pennsylvania Avenue

Monaca, PA

Beaver County

(NF&M International)



          17. MREIC O'Fallon MO, LLC MO Monmouth County, NJ

831 Lone Star Drive

O’Fallon, MO

St. Charles County

(Pittsburg Glass Works)



 

-2-

 

 

18. MREIC Orangeburg
NY, LLC NY Monmouth County, NJ

29 Corporate Drive

Orangeburg, NY

Rockland County

(Kellogg Sales Co.)



          19.

MREIC
Richland MS,

LLC

MS Monmouth County, NJ

440 US Highway 49 S.

Richland (Jackson), MS

Rankin County

(FedEx Express)



          20. MREIC Rockford IL, LLC IL Monmouth County, NJ

5795 Logistics Parkway

Rockford, IL

Winnebago County

(BE Aerospace, Inc.)



          21. MREIC Illinois, LLC IL Monmouth County, NJ

4472 Technology Drive

Rockford, IL

Winnebago County

(Sherwin Williams)



          22.

MREIC
Urbandale IA,

LLC

IA Monmouth County, NJ

4401 112th Street

Urbandale, IA

Polk County

(Keystone Automotive)



 

-3-

 

 

Schedule 6.2

 

[To be updated by Borrower]

 

Subsidiaries

 

    Entity   State of Formation 1.   Monmouth Capital Corporation   New Jersey
2.   MRC I LLC   Wisconsin 3.   MREIC South Carolina, LLC   South Carolina 4.  
MREIC Illinois, LLC   Illinois 5.   MREIC Lebanon TN, LLC   Tennessee 6.   BB
Streetsboro OH, LLC   Ohio 7.   MREIC Lebanon OH, LLC   Ohio 8.   MREIC El Paso
TX, LLC   Texas 9.   MREIC Edinburg, TX   Texas 10.   MREIC Corpus Christi TX,
LLC   Texas 11.   MREIC Waco TX, LLC   Texas 12.   Hemingway at Halfmoon, LLC  
Ohio 13.   MREIC Olive Branch MS, LLC   Mississippi 14.   MREIC Oklahoma City
OK, LLC   Oklahoma 15.   MREIC Olive Branch MS II, LLC   Mississippi 16.   MREIC
Spring TX, LLC   Texas 17.   MREIC Buckner KY, LLC   Kentucky 18.   MREIC
Livonia MI, LLC   Michigian 19.   MREIC Roanoke VA, LLC   Virgina 20.   MREIC
Rochester MN, LLC   Delaware 21.   MRECI Green Bay WI, LLC   Delaware 22.  
MREIC PA Altoona, LLC   Delaware 23.   MREIC Edwardsville KS, LLC   Kansas 24.  
MREIC O'Fallon MO, LLC   Missouri 25.   MREIC Richland MS, LLC   Mississippi 26.
  MREIC Ridgeland MS, LLC   Mississippi 27.   MREIC Urbandale IA, LLC   Iowa 28.
  MREIC Orangeburg NY, LLC   New York 29.   MREIC Winston Salem NC, LLC   North
Carolina 30.   MREIC Richfield OH, LLC   Ohio 31.   MREIC Tulsa OK, LLC  
Delaware 32.   MREIC Sauget IL, LLC   Delaware 33.   MREIC Indianapolis IN, LLC
  Delaware 34.   MREIC Tyler TX, LLC   Delaware 35.   MREIC PA Monaca, LLC  
Pennsylvania

 

 

  

 

36.   MREIC Jacksonville FLA, LLC   Florida 37.   MREIC Kansas City MO, LLC  
Missouri 38.   MREIC Frankfort KY, LLC   Kentucky 39.   MREIC Rockford IL, LLC  
Illinois 40.   MREIC Indianapolis IN II, LLC   Indianapolis 41.   MREIC Monroe
OH, LLC   Ohio 42.   MREIC Concord NC, LLC   North Carolina 43.   MREIC Fort
Worth TX, LLC   Delaware 44.   MREIC Orlando FL, LLC   Delaware 45.   MREIC
Covington LA, LLC   Delaware 46.   MREIC Everett WA, LLC   Delaware 47.   MREIC
Olathe KS LLC   Delaware 48.   MREIC Cincinnati OH LLC   Ohio 49.   MREIC
Buffalo NY, LLC   Delaware 50.   MREIC Fort Myers FL, LLC   Delaware 51.   MREIC
Grand Rapids MI, LLC   Delaware 52.   MRIEC PA Pittsburgh, LLC   Pennsylvania
53.   MREIC Colorado Springs CO, LLC   Colorado 54.   MREIC Louisville KY, LLC  
Kentucky 55.   MREIC Concord NC II, LLC   North Carolina 56.   MREIC Miami FL,
LLC   Florida 57.   MREIC Aiken SC, LLC   Delaware

 

-2-

 

 

Schedule 6.11

 

Litigation

 

[None]

 

 

  

 

Schedule 8.7

 

Liens

The following constitute Liens existing on the First Amendment Closing Date on
Properties owned by Borrower or a Guarantor, which Properties are not included
in the Borrowing Base Value and which secure the debt described herein:

 



#   Debtor   Recourse/non or no
guaranty   Property Locations   Principal
Balance (as
of June 2015)   Maturity Date 1.   Monmouth Real Estate Investment Corporation
(“MREIC”)   Non-Recourse   St. Joseph MOGriffin, GA   661,223   3/1/2016 2.  
MREIC   Non-Recourse   Beltsville Jacksonville, FL   576,481   5/1/2016    
MREIC   Recourse   Beltsville, MD (SUN)   4,816,807   5/1/2016     MREIC  
Non-Recourse   Jacksonville, FL (interest only)         3.   MREIC  
Non-Recourse   Griffin GAMonroe, NC   7,135,091   10/1/2016 4.   MREIC  
Non-Recourse   Granite CityElgin, IL   1,386,461   11/1/2016 5.   MREIC  
Non-Recourse   Jacksonville FLHanahan, SC (Norton)   483,998   12/1/2016 6.  
MREIC   Non-Recourse   Orion, MI             MREIC   Non-Recourse  
Jacksonville, FL (interest only)   1,300,000   12/1/2016 7. 6.   MREIC  
Non-Recourse   Monroe NCPunta Gorda, FL   624,024   12/1/2016 8. 7.   MREIC  
Non-Recourse   Elgin ILCocoa, FL   963,165   5/1/2017 8.   MREIC   Non-Recourse
  Hanahan, SC (Norton)   6,019,330   5/1/2017 9.   MREIC   Non-Recourse   West
Chester Twp, OH         10. 9.   MREIC   Non-Recourse   Orion MIOrlando, FL  
9,219,028   8/1/2017 11. 10.   MREIC   Non-Recourse   Punta Gorda FLDenver, CO  
2,140,264   10/1/2017 11. MREIC Non-Recourse Cocoa, FL 5,436,332 12/1/2017 12.
MREIC Non-Recourse West Chester Twp, OH 2,361,098 6/1/2018 13. MREIC
Non-Recourse Orlando, FL 4,625,697 10/1/2018 14. MREIC Non-Recourse Denver, CO
1,425,198 11/1/2019 12. 15.   MREIC   Non-Recourse   Hanahan, SC (FDX Gr)  
1,405,972 1/21/2020 13. 16.   MREIC   Non-Recourse   Colorado Springs, CO  
1,666,175   1/1/2021 17. MREIC Recourse - will be paid off shortly after LOC
closes Romulus, MI 2,311,845 7/1/2021 14. 18.   MREIC   Non-Recourse   Topeka,
KS   1,645,653   8/10/2021 15. 19.   MREIC   Non-Recourse   Houston, TX  
3,629,269   9/10/2022 16. 20.   MREIC   Non-Recourse   Tolleson, AZ   6,225,250
  11/1/2022 17. 21.   MREIC   Non-Recourse   Memphis, TN   7,601,089   1/1/2024
18. 22.   MREIC   Non-Recourse   Carrolton/Dallas, TX   8,803,688   2/1/2025 19.
23.   Monmouth Capital Corporation (“MCC”)   Non-Recourse   Bedford Heights, OH
  2,905,350   4/1/2017 20. 24.   MCC   Non-Recourse   Chattanooga, TN  
1,828,394   5/1/2017 21. 25.   MCC   Non-Recourse   Cheektowaga, NY   709,912  
10/1/2017 22. 26.   MCC   Non-Recourse   Kansas City, MO   2,415,661   8/1/2017
23. 27.   MREIC   Recourse – 10% of then principal if FDX vacates   Tampa, FL
(FDX) (Royal Neighbors)   4,188,527   4/1/2018 24. 28.   MREIC   Non-Recourse  
Tampa, FL (FDX Gr)   7,476,966   3/1/2019 25. 29.   MREIC   Non-Recourse  
Augusta, GA (FDX Gr)   1,022,709   2/1/2020 26. 30.   MREIC   Non-Recourse  
Roanoke, VA   2,891,930   5/30/2017 27. 31.   MREIC   Non-Recourse  
Edwardsville, KS   1,013,206   7/1/2017 28. 32.   MREIC   Non-Recourse  
Richfield, OH   3,495,926   1/1/2018 29. 33.   MREIC   Non-Recourse  
Huntsville, AL   1,038,308   3/1/2020 30. 34.   MREIC   Recourse   500,000
shares of UMH Properties, Inc. common stock   2,668,708   3/9/2017 31. 35.  
MREIC   Recourse   200,000 shares of UMH Properties, Inc. Series A preferred
stock   2,423,391   11/29/2016

 



 

  

 

Schedule 8.8

 

Investments

 

    Type of Investment   Name   Number of Equity
Securities Purchased 1   Preferred Stock   Campus Crest Cmntys SrA   10,000 2  
Preferred Stock   CBL & Assoc 7.375% PFD Ser D   30,000 3   Preferred Stock  
CBL & Assoc 6.625% PFD Ser E   70,000 4   Preferred Stock   Cedar Realty Trust
Inc Ser B Pfd   30,600 5   Preferred Stock   Chesapeake Lodging 7.75 Pfd Ser A  
20,000 6   Preferred Stock   Corporate Office 7.375 Pfd Ser L   26,688 7  
Preferred Stock   Dynex Captial Ser A Cum Pfd 8.5   10,000 8   Preferred Stock  
EPR Properties 6.625%   30,000 9   Preferred Stock   General Growth Prop 6.375%
  30,000 10   Preferred Stock   Grace Acqu I Pfd B   29,000 11   Preferred Stock
  Investors Real Estate 7.95% Pfd Series B   20,000 12   Preferred Stock   Istar
Financial 7.875SrE   3,400 13   Preferred Stock   Istar Financial  In Pfd D  
3,468 14   Preferred Stock   Istar Financial SR F   20,000 15   Preferred Stock
  Istar Financial 7.5%   41,383 16   Preferred Stock   Kilroy Realty 6.375% Pfd
Series H   40,000 17   Preferred Stock   Pennsylvania REIT 8.25 Series A  
44,000 18   Preferred Stock   Pennsylvania REIT 7.375 Series B   30,455 19  
Preferred Stock   SL Green Realty 6.5 Pfd Series I   40,000 20   Preferred Stock
  Stag Industrial Inc. 6.625%   40,000 21   Preferred Stock   Summit Hotel
7.875%   10,000 22   Preferred Stock   Sun Communities 7.125% Ser A   20,000 23
  Preferred Stock   Supertel Hospitality SR A   17,000 24   Preferred Stock  
Taubman Centers 6.5% PFD Series J   50,000 25   Preferred Stock   UMH PPTYS - Sr
A   200,000 26   Common Stock   Getty Realty Corp New   50,000 27   Common Stock
  Gladstone Commercial Corp   65,000 28   Common Stock   Gov't Properties Income
Trust   270,000 29   Common Stock   Mack Cali Realty Corp(CLI   130,000 30  
Common Stock   One Liberty PPTYS Inc   10,000 31   Common Stock   Select Income
REIT   270,000 32   Common Stock   Senior Housing Prop Trust   178,000 33  
Common Stock   UMH Properties   893,491

 

 

  

 